                                                     Case 2:20-cv-01034-MCE-AC Document 1 Filed 05/20/20 Page 1 of 42



                                               1   Ali Parvaneh, Esq. (SBN 218320)
                                               2   aparvaneh@madisonlawapc.com
                                                   James Sifers, Esq. (SBN 259105)
                                               3   jsifers@madisonlawapc.com
                                               4   Dixon Gardner, Esq. (SBN 213119)
                                                   dgardner@madisonlawapc.com
                                               5   MADISON LAW, APC
                                               6   17702 Mitchell North
                                                   Irvine, California 92614
                                               7
                                                   Telephone: (949) 756-9050
                                               8   Facsimile: (949) 756-9060
                                               9
                                                   Attorneys for Plaintiffs Diana Akkawi, Yasmin Akkawi, Katelyn J. Button, Eric Stell,
                                              10   Steve W. Fox, and Edmond Tarverdian
                                              11                          UNITED STATES DISTRICT COURT
Tel (949) 756-9050 . . . Fax (949) 756-9060




                                              12                        EASTERN DISTRICT OF CALIFORNIA
  17702 Mitchell North, Irvine, CA 92614




                                              13                                             Case No.:
         MADISON LAW, APC




                                                   DIANA AKKAWI, an individual;
                                                                                             Assigned for all Purposes:
                                              14   YASMIN AKKAWI, an individual;
                                                   KATELYN J. BUTTON, an individual;     COMPLAINT FOR:
                                              15                                         1. VIOLATIONS OF DRIVER’S
                                                   ERIC STELL, an individual; STEVE W.
                                              16                                             PRIVACY PROTECTION ACT (18
                                                   FOX, an individual; EDMOND                U.S.C. § 2721 et seq.)
                                              17   TARVERDIAN, an individual;            2. VIOLATIONS OF CAL. VEH. CODE
                                                                                             § 1808 et seq.
                                              18                                         3. CONVERSION
                                                                 Plaintiffs,             4. TRESPASS TO PERSONAL
                                              19                                             PROPERTY
                                                   v.                                    5.  INTRUSION INTO PRIVATE
                                              20                                             AFFAIRS
                                                                                         6. NEGLIGENCE
                                              21   KASRA SADR, an individual; CAR LAW 7. CIVIL CONSPIRACY
                                                   FIRM, a business entity form unknown; 8. UNJUST ENRICHMENT
                                              22                                         9. VIOLATIONS OF FALSE
                                                   THE SADR LAW FIRM, a professional         ADVERTISING LAW (CAL. BUS. &
                                              23   law corporation; NATIONWIDE VIN           PROF. CODE § 17500 et seq.)
                                                   MARKETING, a business entity form     10. VIOLATIONS OF UNFAIR
                                              24                                             COMPETITION LAW (CAL. BUS. &
                                                   unknown; CALIFORNIA DEPARTMENT            PROF. CODE § 17200 et seq.)
                                              25   OF MOTOR VEHICLES, an Agency of 11.VIOLATION OF FEDERAL RIGHT
                                              26   the State of California; and DOES 1       TO PRIVACY
                                                                                         12.DECLARATORY RELIEF
                                                   through 20, inclusive,
                                              27
                                                                                         DEMAND FOR JURY TRIAL
                                              28                 Defendants.

                                                   ____________________________________________________________________________________
                                                                                         COMPLAINT
                                                                                             -1-
                                                        Case 2:20-cv-01034-MCE-AC Document 1 Filed 05/20/20 Page 2 of 42



                                               1           Plaintiffs Diana Akkawi (“Plaintiff Diana”); Yasmin Akkawi (“Plaintiff Yasmin”);
                                               2   Katelyn J. Button (“Plaintiff Button”); Eric Stell (“Plaintiff Stell”); Steve W. Fox
                                               3   (“Plaintiff Fox”); and Edmond Tarverdian (“Plaintiff Tarverdian”) hereby submit their
                                               4   Complaint against Defendant Kasra Sadr (“Defendant Sadr”), the Car Law Firm
                                               5   (“Defendant CLF”), The Sadr Law Firm (“Defendant SLF”), Nationwide VIN Marketing
                                               6   (“Defendant VIN”), California Department of Motor Vehicles, an agency of the State of
                                               7   California (“DMV”); and Defendant Does 1 to 20. Defendant Sadr, Defendant CLF,
                                               8   Defendant SLF, Defendant VIN, and Defendant Does 1 to 20 are referred to collectively
                                               9   as the “Defendants.” The DMV is not included in the definition of “Defendants” since it
                                              10   is only subjected to one cause of action, the Twelfth Cause of Action for Declaratory
                                              11   Relief, and is expected to be a passive litigant. Plaintiff Diana, Plaintiff Yasmin, Plaintiff
Tel (949) 756-9050 . . . Fax (949) 756-9060




                                              12   Stell, Plaintiff Button, Plaintiff Fox, and Plaintiff Tarverdian are collectively referred to
  17702 Mitchell North, Irvine, CA 92614




                                              13   as the “Plaintiffs.”
         MADISON LAW, APC




                                              14           Plaintiffs allege:
                                              15
                                              16   I.      INTRODUCTION
                                              17           This Action arises from Defendants’ conspiracy to acquire Plaintiffs’ personal and
                                              18   private records from the DMV. These records contained Plaintiffs’ personal information,
                                              19   and which Defendants knowingly obtained, either directly or indirectly working in
                                              20   concert with Does 11 – 20, without Plaintiffs’ consent for the purpose of sending
                                              21   Plaintiffs letters to solicit representation for litigation against the sellers of the vehicles
                                              22   that Plaintiffs purchased. In these letters, Defendants made unproven allegations that the
                                              23   sellers of these vehicles may have committed fraud on Plaintiffs by selling them a
                                              24   vehicle, which may have frame, unibody, structural, or major damage without disclosing
                                              25   this fact. After using this information to solicit legal representation, Defendants
                                              26   transferred Plaintiffs’ personal information to Defendant VIN to sell it to the public
                                              27   online as direct marketing data. These actions by the Defendants violate the Driver’s
                                              28   Privacy Protection Act (“DPPA”) at 18 U.S.C. § 2721 et seq. and Cal Veh. Code § 1808

                                                   ____________________________________________________________________________________
                                                                                              COMPLAINT
                                                                                                  -2-
                                                      Case 2:20-cv-01034-MCE-AC Document 1 Filed 05/20/20 Page 3 of 42



                                               1   et seq. (which requires compliance with the DPPA to disclose DMV information).
                                               2         The U.S. Congress enacted the DPPA based on concerns about individual states
                                               3   and their agencies selling personal information of drivers registered with these states and
                                               4   their agencies to businesses that used this information to engage in direct marketing and
                                               5   solicitation. To prevent these practices, the DPPA restricts the ability of states and their
                                               6   agencies to disclose the personal information of a driver without his or her consent.
                                               7   (Maracich v. Spears (2013) 570 U.S. 48, 51-58, 66-67.)
                                               8         For the past several years, Defendants, either directly or indirectly working in
                                               9   concert with Does 11 – 20, acquired from the DMV Plaintiffs’ personal information and
                                              10   information about the vehicles they purchased for the purpose of sending letters to solicit
                                              11   Plaintiffs to hire Defendants (except for Defendant VIN) to sue the sellers of these
Tel (949) 756-9050 . . . Fax (949) 756-9060




                                              12   vehicles for not disclosing supposed frame, unibody, structural, or major damage to these
  17702 Mitchell North, Irvine, CA 92614




                                              13   vehicles, if such damage existed at the time of purchase. After soliciting Plaintiffs,
         MADISON LAW, APC




                                              14   Defendants transferred Plaintiff’s personal information to Defendant VIN to sell it to the
                                              15   public online.
                                              16         When Defendants acquired Plaintiffs’ personal information, Defendants had not
                                              17   obtained written consent from Plaintiffs and had no permissible purpose under the DPPA
                                              18   to obtain, use, or disclose this personal information. Marketing and soliciting by an
                                              19   attorney of such personal information is not a permissible purpose under the DPPA
                                              20   according to Maracich. Since Plaintiffs lived in or around the Sacramento and San Diego
                                              21   areas when they received letters from Defendants, it appears that the Defendants knew (or
                                              22   should have known as attorneys or law firms) that their actions to acquire Plaintiffs’
                                              23   personal information violated the DPPA.
                                              24         When Plaintiffs receive these letters from Defendants, Plaintiffs had no (and never
                                              25   had any) connection with Defendants and were not seeking the services of an attorney to
                                              26   pursue litigation against any vehicle sellers. Defendants acquired, either directly or
                                              27   indirectly working in concert with Does 11 – 20, the personal information of drivers
                                              28   registered with the DMV (including Plaintiffs) for the illegal purpose of marketing and

                                                   ____________________________________________________________________________________
                                                                                            COMPLAINT
                                                                                                -3-
                                                         Case 2:20-cv-01034-MCE-AC Document 1 Filed 05/20/20 Page 4 of 42



                                               1   soliciting clients for legal representation and then to sell it online to direct marketers and
                                               2   the public. These actions by Defendants violate the DPPA; Cal. Veh. Code §§ 1808.21
                                               3   and 1808.22; and are an illegal use of Plaintiffs’ personal property: their Personal
                                               4   Information (as defined herein).
                                               5            This lawsuit seeks (1) an injunction protecting the public which would prevent
                                               6   Defendants, and anyone acting in concert with them, including Does 11-20, from
                                               7   acquiring and using personal information of Plaintiffs and any other drivers registered
                                               8   with the DMV without their written consent in the future and (2) to obtain damages and
                                               9   relief as permitted by the causes of action alleged herein.
                                              10
                                              11   II.      THE PARTIES
Tel (949) 756-9050 . . . Fax (949) 756-9060




                                              12            1.    Plaintiff Diana is an individual who resides in the City of Manteca, County
  17702 Mitchell North, Irvine, CA 92614




                                              13   of San Joaquin, California. At all times material to this lawsuit, Plaintiff Diana had a
         MADISON LAW, APC




                                              14   motor vehicle registered and titled with the DMV and held a California’s driver’s license.
                                              15            2.    Plaintiff Yasmin is an individual who resides in the City of Manteca, County
                                              16   of San Joaquin, California. At all times material to this lawsuit, Plaintiff Yasmin had a
                                              17   motor vehicle registered and titled with the DMV and held a California’s driver’s license.
                                              18            3.    Plaintiff Button is an individual that resided in the County of San Diego,
                                              19   California. She currently resides in Pahrump, Nevada. At all times material to this
                                              20   lawsuit, Plaintiff Button resided in the County of San Diego, California and had a motor
                                              21   vehicle registered and titled with the DMV and held a California’s driver’s license.
                                              22            4.    Plaintiff Stell is an individual who resides in the City and County of San
                                              23   Diego, California. At all times alleged in the Complaint, Plaintiff Stell resided in the
                                              24   County of San Diego, California. At all times material to this lawsuit, Plaintiff Stell had
                                              25   a motor vehicle registered and titled with the DMV and held a California’s driver’s
                                              26   license.
                                              27            5.    Plaintiff Fox is an individual that resides in the City of Chula Vista,
                                              28   California, County of San Diego. At all times material to this lawsuit, Plaintiff Fox had a

                                                   ____________________________________________________________________________________
                                                                                              COMPLAINT
                                                                                                  -4-
                                                      Case 2:20-cv-01034-MCE-AC Document 1 Filed 05/20/20 Page 5 of 42



                                               1   motor vehicle registered and titled with the DMV and held a California’s driver’s license.
                                               2         6.     Plaintiff Tarverdian is an individual that resides in the City of Glendale,
                                               3   California, County of Los Angeles. At all times material to this lawsuit, Plaintiff
                                               4   Tarverdian had a motor vehicle registered and titled with the DMV and held a
                                               5   California’s driver’s license.
                                               6         7.     Defendant Sadr is an individual and a lawyer licensed with the State of Bar
                                               7   of California since December 1, 1996, with Bar Number 183765. At the calbar.org
                                               8   website as of March 12, 2020, Defendant Sadr lists his contact information as: “The Sadr
                                               9   Law Firm, APLC, 1455 Frazee Rd Ste 500, San Diego, California 92108-4350” with
                                              10   “Phone Number: (877) 577-7237,” “Fax Number: (877) 747-3297,” and “Email:
                                              11   k.sadr@carlawfirm.com.”
Tel (949) 756-9050 . . . Fax (949) 756-9060




                                              12         8.     Defendant CLF is a business entity form unknown with a business address
  17702 Mitchell North, Irvine, CA 92614




                                              13   of 1455 Frazee Rd Ste 500, San Diego, California 92108-4350 with a phone number of
         MADISON LAW, APC




                                              14   (877) 577-7237, a fax number: (877) 747-3297, website of www.carlawfirm.com, and
                                              15   email of “admin@carlawfirm.com.” The letters sent by the Defendants to each of
                                              16   Plaintiffs states “Car Law Firm, an Association of Independent Law Firms and
                                              17   Attorneys.” The website of Defendant CLF states it is a professional corporation listed as
                                              18   “Car Law Firm, APLC.” The website states Defendant CLF has a toll-free number of
                                              19   (877) 577-7237 and has offices in Los Angeles, San Francisco, San Diego, and Dallas.
                                              20   The website states the mailing address of its Dallas’ office is 325 N. St. Paul Street, Suite
                                              21   3100, Dallas, Texas 75201.
                                              22         9.     Defendant SLF is a California professional corporation with a business
                                              23   address of 1455 Frazee Rd Ste 500, San Diego, California 92108 with a phone number of
                                              24   (619) 233-8460, a fax number: (877) 747-3297, and website of www.sadrlaw.com. The
                                              25   website of Defendant SLF does not have an email address for it.
                                              26         10.    Defendant VIN is a business entity form unknown. Defendant VIN has a
                                              27   website at www.nationwidevinmarketing.com, which states Defendant VIN’s email is
                                              28   nationawidevinmarketing@gmail.com and to contact “David at 858-525-3350 for more

                                                   ____________________________________________________________________________________
                                                                                            COMPLAINT
                                                                                                -5-
                                                      Case 2:20-cv-01034-MCE-AC Document 1 Filed 05/20/20 Page 6 of 42



                                               1   information” on purchasing vehicle identification numbers and registered vehicle owners’
                                               2   names and addresses from public records. The telephone area code “858” services the
                                               3   City of San Diego and the north San Diego County cities of Poway, La Jolla, Del Mar,
                                               4   and Solana Beach.
                                               5          11.   The DMV is a California governmental agency operating in the State of
                                               6   California and responsible for maintaining the records Defendants’ accessed as alleged
                                               7   herein.
                                               8
                                               9   III.   SUBJECT MATTER JURISDICTION
                                              10          12.   Under 28 U.S.C. § 1331, this Court has subject matter jurisdiction over
                                              11   Plaintiffs’ Cause of Action Number 1 for Defendants’ violation of the DPPA under 18
Tel (949) 756-9050 . . . Fax (949) 756-9060




                                              12   U.S.C. § 2724(a); Cause of Action Number 11 for the Defendants’ violation of the
  17702 Mitchell North, Irvine, CA 92614




                                              13   Plaintiffs’ Federal Right to Privacy under the U.S. Const. and federal common law; and
         MADISON LAW, APC




                                              14   Cause of Action 12 for Declaratory Relief under 28 U.S.C. § 2201.
                                              15          13.   This Court has supplemental jurisdiction over Plaintiff’s claims (i.e. Causes
                                              16   of Action Numbers 2 to 10) arising under the laws of the State of California (i.e. except
                                              17   for the DPPA, Federal Right of Privacy, and Declaratory Relief claims, the claims in this
                                              18   Complaint are based on California law) under 28 U.S.C. § 1367(a) because these
                                              19   California-law claims are so related to Plaintiff’s claims under the DPPA, Federal Right
                                              20   of Privacy, and Declaratory Relief the California claims that these claims form part of the
                                              21   same case or controversy and derive from a common nucleus of operative fact: the same
                                              22   facts that Defendants used Plaintiffs’ personal information in violation of the DPPA and
                                              23   California law as alleged herein are the basis for the California law claims (i.e. Causes of
                                              24   Action Numbers 2 to 10).
                                              25
                                              26   IV.    PERSONAL JURISDICTION
                                              27          14.   Defendants have minimum contacts with California, and in particular
                                              28   the County of San Joaquin, by doing business here. (See Exhibits “4,” “6,” “7,” and “9.”)

                                                   ____________________________________________________________________________________
                                                                                            COMPLAINT
                                                                                                -6-
                                                        Case 2:20-cv-01034-MCE-AC Document 1 Filed 05/20/20 Page 7 of 42



                                               1   Defendants conducted (and conduct) business in San Joaquin County by sending letters to
                                               2   solicit business from Plaintiff Diana and Plaintiff Yasmin, who reside in San Joaquin
                                               3   County (see their addresses at Exhibits “6,” “7,” and “9”) and by Defendant VIN
                                               4   directing its website to residents of San Joaquin County to purchase the information of
                                               5   vehicle owners (including the personal information of Plaintiff Diana and Plaintiff
                                               6   Yasmin). (See Exhibit “4.”) As a result, it is permissible that this Court exercise personal
                                               7   jurisdiction (under both general jurisdiction and specific jurisdiction) over the Defendants
                                               8   in this lawsuit in the Eastern District of California. Specifically, Defendants and their
                                               9   agents have purposefully availed themselves of the privilege of conducting business and
                                              10   other activities in this Court’s forum to subject the Defendants to the personal jurisdiction
                                              11   of this Court as required by Omeluk v. Langsten Slip & Batbyggeri A.S (9th Cir. 1995) 52
Tel (949) 756-9050 . . . Fax (949) 756-9060




                                              12   F.3d 267, 270.
  17702 Mitchell North, Irvine, CA 92614




                                              13
         MADISON LAW, APC




                                              14   V.      VENUE
                                              15           15.   Venue is proper in this Court under 28 U.S.C. §§ 1391(b)(2) and (g)
                                              16   because a substantial part of the events giving rise to Plaintiff’s claims occurred in the
                                              17   Eastern District of California. Defendants conducted (and conduct) business in San
                                              18   Joaquin County by sending letters to solicit business from the Plaintiff Diana and
                                              19   Plaintiff Yasmin, who reside in San Joaquin County (see their addresses at Exhibits “6,”
                                              20   “7,” and “9”) and by Defendant VIN directing its website to residents of San Joaquin
                                              21   County to purchase the information of vehicle owners (including the personal
                                              22   information of Plaintiffs Diana and Yasmin). (See Exhibit “4.”)
                                              23
                                              24   VI.     FACTS COMMON TO ALL CLAIMS
                                              25           DPPA Prohibits Disclosing A Driver’s Personal Information In DMV Records
                                              26           16.   Congress passed the DPPA in response to concerns by individuals over the
                                              27   states’ motor vehicle departments practice of selling their personal information to
                                              28   businesses to exploit as marketing lists, especially in direct marketing and soliciting

                                                   ____________________________________________________________________________________
                                                                                            COMPLAINT
                                                                                                -7-
                                                      Case 2:20-cv-01034-MCE-AC Document 1 Filed 05/20/20 Page 8 of 42



                                               1   businesses. Before the DPPA, third parties routinely purchased the personal information
                                               2   of a state’s motor vehicle data base to access driver’s personal information and resold it
                                               3   to these businesses. Congress passed the DPPA to prevent a state from disclosing a
                                               4   driver’s personal information without the driver’s consent. (Maracich at 56-58, 66-67.)
                                               5   California passed a similar law modeled after the DPPA in Cal. Veh. Code § 1808.21,
                                               6   which prevents the disclosure of a driver’s personal information unless permitted by the
                                               7   DPPA. Both statutes provide for civil penalties for their violations. DPPA Section
                                               8   2724(a) states that a “person who knowingly obtains, discloses or uses personal
                                               9   information, from a motor vehicle record for a purpose not permitted … shall be liable to
                                              10   the individual to whom the information pertains…”
                                              11         17.    To obtain a driver’s license or to register a motor vehicle with the DMV, an
Tel (949) 756-9050 . . . Fax (949) 756-9060




                                              12   individual must disclose his or her personal information, such as name, address, phone
  17702 Mitchell North, Irvine, CA 92614




                                              13   number, birth date, social security number, medical information, and vehicle descriptions
         MADISON LAW, APC




                                              14   and photographs. The DMV motor vehicle records include motor vehicle operator’s
                                              15   permits, motor vehicle titles, motor vehicle registrations, or identification cards issued by
                                              16   the DMV. Drivers and vehicle owners are required to supply such personal information
                                              17   when they obtain permits, licenses, titles, and registrations. Thus, drivers entrust this
                                              18   information to the DMV who is obligated to protect it absent a third party’s legitimate
                                              19   need for the same.
                                              20         18.    The DPPA at Section 2725(3) defines “Personal Information” as
                                              21   “information that identifies an individual, including an individual’s photograph, social
                                              22   security number, driver identification number, name, address (but not the 5-digit zip
                                              23   code), telephone number, and medical or disability information, but does not include
                                              24   information on vehicular accidents, driving violations, and driver’s status.”
                                              25         19.    The DPPA at Section 2725(1) defines a “motor vehicle record” as “any
                                              26   record that pertains to a motor vehicle operator’s permit, motor vehicle title, motor
                                              27   vehicle, registration, or identification card issued by a department of motor vehicles.”
                                              28         20.    The DPPA Section 2721(b) states the permissible uses (i.e. exemptions to

                                                   ____________________________________________________________________________________
                                                                                            COMPLAINT
                                                                                                -8-
                                                      Case 2:20-cv-01034-MCE-AC Document 1 Filed 05/20/20 Page 9 of 42



                                               1   nondisclosure) of a driver’s Personal Information. One of the exemptions for disclosure
                                               2   of Personal Information of a driver is DPPA Section 2721(b)(4): “For use in connection
                                               3   with any civil, criminal, administrative, or arbitral proceeding in any Federal, State, or
                                               4   local court or agency or before any self-regulatory body, including the service of process,
                                               5   investigation in anticipation of litigation, and the execution or enforcement of judgments
                                               6   and orders, or pursuant to an order of a Federal, State, or local court.”
                                               7         21.    Maracich holds that the DPPA Section 2721(b)(4) exemption does not
                                               8   permit the disclosure of a driver’s Personal Information for communications by an
                                               9   attorney to a potential client wherein their predominant purpose is to solicit legal
                                              10   services. There is no other provision of the DPPA that permits the acquisition and
                                              11   disclosure or use of a driver’s Personal Information for marketing or solicitation
Tel (949) 756-9050 . . . Fax (949) 756-9060




                                              12   purposes, including the marketing or solicitation or advertising of legal services.
  17702 Mitchell North, Irvine, CA 92614




                                              13         Defendants Systematically Acquired Personal Information Of Vehicle Owners
         MADISON LAW, APC




                                              14         Registered With The DMV To Solicit Potential Clients (i.e. Plaintiffs) And Sell
                                              15         This Information To The Public
                                              16         22.    Defendant Sadr is a lawyer admitted to practice law in the State of
                                              17   California. He is connected and works for two law firms: Defendant CLF and Defendant
                                              18   SLF. The website for Defendant CLF states “Did a car dealer sell you a prior wreck?
                                              19   They happen, often unknown.” Further, this website states Defendant CLF “is an
                                              20   association between independent law firms and attorneys all across California and Texas
                                              21   and focuses solely on dealer fraudulent activities.” (See Exhibit “1” for a copy of
                                              22   Defendant CLF’s website as of February 28, 2020.) One of the independent attorneys
                                              23   working for and/or with Defendant CLF is Defendant Sadr; and one of the independent
                                              24   law firms working for and/or with Defendant CLF is Defendant SLF. Defendant Sadr
                                              25   uses an email k.sadr@carlawfirm.com and lists on his California Bar information that he
                                              26   works for Defendant SLF. (See Exhibit “2” for a copy of Defendant Sadr’s information
                                              27   as of March 25, 2020 at http://members.calbar.ca.gov/fal/Licensee/Detail/183765.)
                                              28   Defendant Sadr, Defendant CLF, and Defendant SLF all share the same address in the

                                                   ____________________________________________________________________________________
                                                                                            COMPLAINT
                                                                                                -9-
                                                     Case 2:20-cv-01034-MCE-AC Document 1 Filed 05/20/20 Page 10 of 42



                                               1   City of San Diego and the same fax number. (See Exhibit “3” for a copy of the website of
                                               2   Defendant SLF as of March 12, 2020.)
                                               3         23.    Plaintiffs are informed, believe, and thereon allege that Defendant VIN is
                                               4   the depository of the Personal Information on vehicle owners (such as Plaintiffs) that
                                               5   Defendant Sadr routinely obtains as a requestor from the DMV or indirectly from third
                                               6   parties working in concert with Defendant Sadr (Does 11-20). Defendant VIN’s website
                                               7   states it is the “nations only targeted Marketing List to vehicle owners” and it has the
                                               8   “largest public database to associate any VIN (Vehicle Identification Number) to your
                                               9   desired criteria” to market to owners of “specific vehicles.” The website has three
                                              10   products of VINs. The first product is the exclusive right to market to a certain VIN.
                                              11   The second product is to market to a registered owner name from public records. The
Tel (949) 756-9050 . . . Fax (949) 756-9060




                                              12   third product is an address associated with a name from public records. The pricing is
  17702 Mitchell North, Irvine, CA 92614




                                              13   $50 per VIN and lower for volume discounts. Finally, Defendant VIN provides a San
         MADISON LAW, APC




                                              14   Diego County area code of 858 to request potential customers call to speak with David to
                                              15   negotiate terms for each VIN. (See Exhibit “4” for Defendant VIN’s website as of March
                                              16   12, 2020.)
                                              17         24.    To obtain Plaintiffs’ Personal Information (such as their names, addresses,
                                              18   and vehicle owned), Plaintiffs are informed, believe, and thereon allege that Defendant
                                              19   Sadr, or third parties acting in concert with him (Does 11-20), used the login from a
                                              20   California-licensed vehicle dealer to access private, third party closed auction websites
                                              21   such as Manheim and Adesa, to gather data on, among others, Plaintiffs’ vehicles at
                                              22   around the time they were sold at auction with announced frame damage, structural
                                              23   damage, unibody damage, frame alteration, unibody alteration, and/or structural
                                              24   alteration. Plaintiffs are informed, believe, and thereon allege that Defendant Sadr
                                              25   obtained a license for a vehicle registration service in or about 2015 to access the DMV
                                              26   database to obtain this same and/or similar information about vehicle owners (including
                                              27   the Plaintiffs). Plaintiff are informed, believe, and thereon allege that Defendant Sadr
                                              28   also uses third parties who have access to the DMV’s records via claims of exemptions

                                                   ____________________________________________________________________________________
                                                                                            COMPLAINT
                                                                                               -10-
                                                     Case 2:20-cv-01034-MCE-AC Document 1 Filed 05/20/20 Page 11 of 42



                                               1   noted in Cal. Veh. Code §§ 1808.22 and 1808.23 (Does 11-20). From these access
                                               2   methods, Defendant Sadr obtained the VIN for each such vehicle. Defendant Sadr, or
                                               3   third parties acting in concert with him, then found an active lawsuit involving the seller
                                               4   of such a vehicle and falsely wrote the lawsuit’s case number on the Attorney’s
                                               5   Information Request on DMV Form 1161E (“Attorney’s Information Request”) as the
                                               6   case for which he was making the information request for the vehicle owner’s Personal
                                               7   Information (i.e. the name and mailing address of the owner) to supposedly investigate
                                               8   this lawsuit. Defendant Sadr then submitted the Attorney’s Information Request with the
                                               9   false lawsuit information to the DMV and falsely stated the purpose of his request was to
                                              10   “Seeking witnesses to a pattern and practice of fraud, misrepresentation, and statutory
                                              11   violations (Unfair Practices Act, CLRA, etc.) related to the retail sale of automobiles by a
Tel (949) 756-9050 . . . Fax (949) 756-9060




                                              12   licensed CA dealer.”
  17702 Mitchell North, Irvine, CA 92614




                                              13         25.    Plaintiffs are informed, believe, and based thereon allege that in addition to
         MADISON LAW, APC




                                              14   directly seeking personal information from the DMV via the methods described herein,
                                              15   Defendant Sadr also utilizes authorized requestors to improperly request personal
                                              16   information for VINs Defendants have gathered. These third parties (Does 11-20) then
                                              17   transfer the personal information to Defendants.
                                              18         26.    After Defendant Sadr received the completed Attorney’s Information
                                              19   Request, he prepared marketing and solicitation letters and sent them to Plaintiffs (as
                                              20   owners of these vehicles) on behalf of himself, Defendant CLF, and Defendant SLF.
                                              21   Each letter states “this letter is written to you as a specific advertisement and solicitation
                                              22   for your business.” (See Exhibits “5-7”, “9-11”, “16-17.”)
                                              23         27.    The foregoing process performed by Defendant Sadr to obtain Plaintiffs’
                                              24   Personal Information and to solicit them for business is a violation of the DPPA and Cal.
                                              25   Veh. Code § 1808.22 because each of the Attorney’s Information Requests that
                                              26   Defendant Sadr submitted to the DMV for each of the vehicles owned by Plaintiffs does
                                              27   not pertain to the any existing lawsuit involving any of Plaintiffs and their vehicles, but is
                                              28   solely done for the purposes of a solicitation campaign for new clients.

                                                   ____________________________________________________________________________________
                                                                                             COMPLAINT
                                                                                                -11-
                                                     Case 2:20-cv-01034-MCE-AC Document 1 Filed 05/20/20 Page 12 of 42



                                               1         28.    Plaintiffs requested and have obtained 308 Attorney’s Information Requests
                                               2   sent by Defendant Sadr to the DMV in the last few years. In these 308 requests,
                                               3   Defendant Sadr alleged falsely that each of the VINS in each request were involved in a
                                               4   lawsuit and he needed the Personal Information of the vehicle owner to investigate causes
                                               5   of action for this lawsuit. As a result, almost all of 308 of these requests by Defendant
                                               6   Sadr are violations of the DPPA. These are only the direct requests. Plaintiffs are
                                               7   informed, believe, and based thereon allege that many more indirect requests have been
                                               8   made through Does 11-20 which have been obtained for the same improper purpose.
                                               9         29.    The facts are Defendant Sadr submitted Attorney’s Information Requests for
                                              10   171 vehicles (and the Personal Information of their owners) for a lawsuit entitled Freddie
                                              11   Murillo v. Paul Blanco’s Good Car Company et al. in the Sacramento County Superior
Tel (949) 756-9050 . . . Fax (949) 756-9060




                                              12   Court for Case Number 34-2016-00189184 (filed on or about January 15, 2016) when
  17702 Mitchell North, Irvine, CA 92614




                                              13   this lawsuit only involved one car: a used 2011 Honda Accord with VIN
         MADISON LAW, APC




                                              14   1HGCP2F32BA02776. (See Exhibit 12 for the complaint filed in the Murillo lawsuit.
                                              15   See Exhibit 13 for a sample of five Attorney’s Information Requests from the 171
                                              16   requests sent by Defendant Sadr to the DMV. None of the 171 requests are for the 2011
                                              17   Honda Accord in the Murillo lawsuit.)
                                              18         30.    In the lawsuit Terrazas v. First Choice Auto Center Inc. filed on or
                                              19   about November 9, 2016 in the Orange County Superior Court, Defendant Sadr submitted
                                              20   77 separate Attorney’s Information Requests for the Personal Information of these
                                              21   vehicle owners when this lawsuit only involved a breach of a settlement agreement over
                                              22   one vehicle: a used 2007 Nissan Altima 4C with VIN 1N4AL21E17N419205. (See
                                              23   Exhibit 14 for the complaint filed in the Terrazas lawsuit. See Exhibit 15 for a sample of
                                              24   five Attorney’s Information Requests from the 77 requests sent by Defendant Sadr to the
                                              25   DMV. None of these requests are for the 2007 Nissan Altima 4C in the Terrazas
                                              26   lawsuit.)
                                              27         31.    In summary, Defendant Sadr submitted 248 separate Attorney’s Information
                                              28   Requests to the DMV for their owners’ Personal Information when only two vehicles

                                                   ____________________________________________________________________________________
                                                                                           COMPLAINT
                                                                                               -12-
                                                     Case 2:20-cv-01034-MCE-AC Document 1 Filed 05/20/20 Page 13 of 42



                                               1   were at issue in the Murillo and Terrazas lawsuits. Defendant Sadr used seven other
                                               2   lawsuits (other than the Murillo and Terrazas lawsuits) to make 60 Attorney’s
                                               3   Information Requests for the Personal Information for these 60 vehicle owners from the
                                               4   DMV. In other, words, Defendant Sadr falsely used each of these seven lawsuits as cover
                                               5   to obtain this information from the DMV in an average of over 8 requests per lawsuit.
                                               6         32.    Defendant Sadr, Defendant CLF, and Defendant SLF sent Plaintiff Stell and
                                               7   Plaintiff Button a letter dated October 2018, to solicit them as potential clients for a
                                               8   lawsuit about alleged structural damage to their 2013 Hyundai Accent with VIN
                                               9   KMHCT5AE3DU106612. The face of the envelope that contained this letter is marked
                                              10   in red bold type “Re: Frame Damage to Your 2013 HYUNDAI ACCENT” and
                                              11   “AUCTION ANNOUNCED FRAME/UNIBODY DAMAGE” in English and Spanish.
Tel (949) 756-9050 . . . Fax (949) 756-9060




                                              12   (Exhibit “5.”)
  17702 Mitchell North, Irvine, CA 92614




                                              13         33.    Defendant Sadr, Defendant CLF, and Defendant SLF sent Plaintiff Yasmin a
         MADISON LAW, APC




                                              14   letter dated November 2019, to solicit her as a potential client for a lawsuit about alleged
                                              15   structural damage to her 2017 KIA Sorrento with VIN 5XYOGDA52HG201786.
                                              16   Plaintiffs are informed and believe and thereon allege that the face of the envelope that
                                              17   contained this letter is marked in red bold type “Re: Frame Damage to Your 2017 KIA
                                              18   SORRENTO” and “AUCTION ANNOUNCED FRAME/UNIBODY DAMAGE” in
                                              19   English and Spanish. (Exhibit “6.”)
                                              20         34.    Defendant Sadr, Defendant CLF, and Defendant SLF sent Plaintiff Diana a
                                              21   letter dated December 2019, to solicit her as a potential client for a lawsuit about alleged
                                              22   frame damage to her 2015 Chevrolet Trax with VIN 3GNCJNSB3FL235663. Plaintiffs
                                              23   are informed and believe and thereon allege that the face of the envelope that contained
                                              24   this letter is marked in red bold type “Re: Frame Damage to Your 2015 CHEVROLET
                                              25   TRAX” and “AUCTION ANNOUNCED FRAME/UNIBODY DAMAGE” in English
                                              26   and Spanish. (Exhibit “7.”)
                                              27         35.    On or about March 16, 2020, Defendant CLF sent a letter (signed by
                                              28   Defendant Sadr) to Plaintiff Button to state that Defendant Sadr and Defendant CLF only

                                                   ____________________________________________________________________________________
                                                                                            COMPLAINT
                                                                                                -13-
                                                     Case 2:20-cv-01034-MCE-AC Document 1 Filed 05/20/20 Page 14 of 42



                                               1   obtained Plaintiff Button’s name, address, and vehicle information that she identified in
                                               2   her letter. It stated Defendant Sadr and Defendant CLF purchased her information in a
                                               3   marketing list without identifying who was the list’s seller. The letter ended by stating
                                               4   that Plaintiff Button would not receive any more solicitation letters from Defendant Sadr
                                               5   (and his law firm Defendant SLF) and Defendant CLF unless she ended up on another
                                               6   marketing list that they purchased. (Exhibit “8.”)
                                               7         36.    On or about March 18, 2020, Defendant Sadr, Defendant CLF, and
                                               8   Defendant SLF sent another letter to Plaintiff Diana (see Exhibit “9”) that was identical
                                               9   to the letter that these defendants sent Plaintiff Diana in October of 2019. (See Exhibit
                                              10   “7.”) The face of the envelope that contained this letter (at Exhibit “9”) is marked in red
                                              11   bold type “Re: Frame Damage to Your 2015 CHEVROLET TRAX” and “AUCTION
Tel (949) 756-9050 . . . Fax (949) 756-9060




                                              12   ANNOUNCED FRAME/UNIBODY/MAJOR DAMAGE” in English and Spanish.
  17702 Mitchell North, Irvine, CA 92614




                                              13         37.    On or about April 19, 2020, Defendant Sadr, Defendant CLF, and Defendant
         MADISON LAW, APC




                                              14   SLF sent another letter to Plaintiff Yasmine (see Exhibit “10”) that was identical to the
                                              15   letter that these defendants sent Plaintiff Yasmine in November of 2019. (See Exhibit
                                              16   “6.”) The face of the envelope that contained his letter at Exhibit “10” is marked in red
                                              17   bold type “Re: Frame Damage to Your 2015 KIA SORRENTO” AND “AUCTION
                                              18   ANNOUNCED FRAME/UNIBODY/MAJOR DAMAGE” in English and Spanish.
                                              19         38.    Defendant Sadr, Defendant CLF, and Defendant SLF sent Plaintiff Fox a
                                              20   letter dated in May 2019, to solicit him as a potential client for a lawsuit about alleged
                                              21   frame damage to his 2007 Toyota Camry 4C with VIN JTNBB46K973030041. The face
                                              22   of the envelope that contained this letter is marked in red bold type “Re: Frame Damage
                                              23   to Your 2015 CHEVROLET TRAX” and “AUCTION ANNOUNCED
                                              24   FRAME/UNIBODY/MAJOR DAMAGE” in English and Spanish. (See Exhibit “11.”)
                                              25         39.    Defendant Sadr, Defendant CLF, and Defendant SLF sent Plaintiff
                                              26   Tarverdian a letter dated in December 2019, to solicit him as a potential client for a
                                              27   lawsuit about alleged frame damage to his 2014 Volkswagen Jetta 4C with VIN
                                              28   3VW2K7AJXEM302528. Plaintiffs are informed and believe and thereon allege that the

                                                   ____________________________________________________________________________________
                                                                                            COMPLAINT
                                                                                                -14-
                                                     Case 2:20-cv-01034-MCE-AC Document 1 Filed 05/20/20 Page 15 of 42



                                               1   face of the envelope that contained this letter is marked in red bold type “Re: Frame
                                               2   Damage to Your 2014 VOLKSWAGEN JETTA 4C” and “AUCTION ANNOUNCED
                                               3   FRAME/UNIBODY DAMAGE” in English and Spanish. (Exhibit “16.”)
                                               4         40.    On or about March 19, 2020, Defendant Sadr, Defendant CLF, and
                                               5   Defendant SLF sent another letter to Plaintiff Tarverdian (see Exhibit “17”) that was
                                               6   identical to the letter that these defendants sent Plaintiff Tarverdian in December 2019.
                                               7   (See Exhibit “16.”) Plaintiffs are informed and believe and thereon allege the face of the
                                               8   envelope that contained his letter at Exhibit “17” is marked in red bold type “Re: Frame
                                               9   Damage to Your 2015 KIA SORRENTO” AND “AUCTION ANNOUNCED
                                              10   FRAME/UNIBODY/MAJOR DAMAGE” in English and Spanish.
                                              11         41.    Each of these letters (Exhibits “5-7,” “9-11,” and “16-17” ) to Plaintiffs
Tel (949) 756-9050 . . . Fax (949) 756-9060




                                              12   contain false statements (or statements under which these Defendants had no reasonable
  17702 Mitchell North, Irvine, CA 92614




                                              13   basis to make) made by Defendant Sadr, Defendant CLF, and Defendant SLF, such as:
         MADISON LAW, APC




                                              14   (a) the vehicle has frame, unibody, structural, or major damage that was not disclosed to
                                              15   them by the seller; (b) the vehicle may be unsafe to drive and/or operate because of this
                                              16   damage; (c) the vehicle may be worth less than its purchase price paid (without
                                              17   Defendants knowing what price was paid); (d) there would be no cost to any of Plaintiffs
                                              18   as prospective clients to sue the seller of their vehicle to them even though they would be
                                              19   at risk for paying the seller’s legal fees and costs as the prevailing party in any
                                              20   unsuccessful lawsuit under a contract and/or statute; and (f) Plaintiffs as prospective
                                              21   clients would be entitled to damages or a refund from their vehicle seller. Each of the
                                              22   envelopes that contain these letters falsely state, on their face in bold red type: “Re:
                                              23   Frame Damage to Your 2015 CHEVROLET TRAX” and “AUCTION ANNOUNCED
                                              24   FRAME/UNIBODY/[MAJOR] DAMAGE” in English and Spanish when Defendants
                                              25   had no basis to make such allegations. These envelopes contain this type to induce fear
                                              26   into each of the Plaintiffs that their vehicle at issue was damaged even though Defendants
                                              27   did not know this when the envelopes were stamped with this statement.
                                              28         42.    Each of these letters (Exhibits “5-7,” “9-11,” and “16-17”) made these

                                                   ____________________________________________________________________________________
                                                                                             COMPLAINT
                                                                                                -15-
                                                     Case 2:20-cv-01034-MCE-AC Document 1 Filed 05/20/20 Page 16 of 42



                                               1   foregoing misrepresentations to Plaintiffs when the Defendants did not know: (a) what
                                               2   was disclosed by the seller of each vehicle at issue to each of the Plaintiffs at the time
                                               3   when Plaintiffs purchased their vehicle; (b) the extent of any frame, unibody, structural,
                                               4   or major damage to any vehicle owned by Plaintiffs; (c) whether this damage made the
                                               5   vehicle unsafe to drive and/or operate; (d) whether any of Plaintiffs’ vehicles were worth
                                               6   less than their purchase price; (e) whether there would be any costs and risks to any of the
                                               7   Plaintiffs as prospective clients to sue the seller of their vehicle, such as Plaintiffs would
                                               8   be at risk for paying the seller’s legal fees and costs as the prevailing party in any
                                               9   unsuccessful lawsuit under a contract and/or statute; and (f) whether Plaintiffs as
                                              10   prospective clients would be entitled to damages or a refund from their vehicle seller.
                                              11   Further, the envelopes Defendants sent to Plaintiffs with these letters falsely stated in
Tel (949) 756-9050 . . . Fax (949) 756-9060




                                              12   bold red type “Re: Frame Damage to Your 2015 CHEVROLET TRAX” and “AUCTION
  17702 Mitchell North, Irvine, CA 92614




                                              13   ANNOUNCED FRAME/UNIBODY/[MAJOR] DAMAGE” in English and Spanish
         MADISON LAW, APC




                                              14   when Defendants had no basis to make such allegations. These envelopes contain this
                                              15   type to induce fear into each of the Plaintiffs that their vehicle at issue was damaged even
                                              16   though Defendants did not know this when the envelopes were stamped with this
                                              17   statement.
                                              18         43.    Defendant Sadr has been practicing law since December 1, 1996. Defendant
                                              19   SLF was formed in 2009. Plaintiffs are informed, believe, and thereon allege that
                                              20   Defendant CLF was created before 2013. The Maracich decision by the U.S. Supreme
                                              21   Court was issued on or about June 17, 2013. Defendant Sadr, Defendant CLF, and
                                              22   Defendant SLF (as experienced attorneys or law firms in vehicle damage cases) knew or
                                              23   were reckless in not knowing the letters they sent to Plaintiffs to solicit business were
                                              24   prohibited (i.e. not permissible use of Plaintiffs’ Personal Information) by the DPPA
                                              25   under Maracich and Cal. Veh. Code §§ 1808.21 and 1808.22.
                                              26         44.    Plaintiffs are informed, believe, and based thereon allege that Defendants
                                              27   have undertaken a business model by which they have profited and sought to profit from
                                              28   the use of the information obtained from the DMV through their improper collection and

                                                   ____________________________________________________________________________________
                                                                                             COMPLAINT
                                                                                                -16-
                                                     Case 2:20-cv-01034-MCE-AC Document 1 Filed 05/20/20 Page 17 of 42



                                               1   use of California consumer’s private contact information. This business model has a
                                               2   negative impact on California’s right to privacy protections in that it undermines both
                                               3   state and federal law as it relates to the safeguarding of DMV records. To carry out this
                                               4   business model, each of the Defendants agree to violate knowingly the DPPA under
                                               5   Maracich and Cal. Veh. Code §§ 1808.21 and 1808.22 in a conspiracy to acquire the
                                               6   Personal Information of Plaintiffs (and other persons with records kept by the DMV) first
                                               7   for the purpose of soliciting legal services (by Defendant Sadr, Defendant CLF, and
                                               8   Defendant SLF) and then to sell this information (by Defendant VIN) for the purpose of
                                               9   direct marketing.
                                              10         45.    Plaintiffs are informed, believe, and based thereon allege that Defendants
                                              11   have wrongfully profited from the use of their illegally obtained confidential information
Tel (949) 756-9050 . . . Fax (949) 756-9060




                                              12   on Plaintiffs and other California consumers from the DMV.
  17702 Mitchell North, Irvine, CA 92614




                                              13
         MADISON LAW, APC




                                              14                                    First Cause Of Action
                                              15         Violation of the Driver’s Privacy Protection Act 18 U.S.C. § 2721 et seq.
                                              16                    (By Plaintiffs against all Defendants excluding the DMV)
                                              17         46.    Plaintiffs repeat and incorporate by this reference each and every allegation
                                              18   set forth in Paragraphs 1 to 45 above.
                                              19         47.    The DPPA at 18 U.S.C. § 2722 makes it “unlawful for any person
                                              20   knowingly to obtain or disclose personal information, from a motor vehicle record, for
                                              21   any use not permitted under [DPPA] Section 2721(b).” DPPA Section 2725(3) defines
                                              22   what is “personal information” (which is defined in this Complaint as “Personal
                                              23   Information”).
                                              24         48.    The DPPA at 18 U.S.C. § 2724(a) states that a “person who knowingly
                                              25   obtains, discloses or uses personal information, from a motor vehicle record, or a purpose
                                              26   not permitted under this chapter shall be liable to the individual to whom the information
                                              27   pertains.” DPPA Section 2725(a) defines what is a “motor vehicle record.”
                                              28         49.    Defendants, either directly or indirectly through Does 11-20, illegally

                                                   ____________________________________________________________________________________
                                                                                            COMPLAINT
                                                                                               -17-
                                                     Case 2:20-cv-01034-MCE-AC Document 1 Filed 05/20/20 Page 18 of 42



                                               1   obtained Plaintiffs’ Personal Information from the DMV in violation of the DPPA for the
                                               2   express purposes of (1) using and disclosing Plaintiffs’ Personal Information to prepare
                                               3   and send the letters at Exhibits “5-7,” “9-11,” and “16-17” to solicit Plaintiffs as potential
                                               4   clients for legal representation; and (2) selling this information to the public for direct
                                               5   marketing. The marketing of legal services by Defendant Sadr, Defendant CLF, and
                                               6   Defendant SLF is not a permitted use of Plaintiffs’ Personal Information under the DPPA
                                               7   at 18 U.S.C. § 2721(b). These Defendants have no permissible purpose under the DPPA
                                               8   (18 U.S.C. § 2722(a) or 2721(b)) to obtain Plaintiffs’ Personal Information from the
                                               9   DMV and to use it for marketing legal services to Plaintiffs and then selling this
                                              10   information to direct marketers. Defendant Sadr, Defendant CLF, and Defendant SLF
                                              11   admitted in their letter to Plaintiff Button at Exhibit “8” that these defendants regularly
Tel (949) 756-9050 . . . Fax (949) 756-9060




                                              12   buy marketing lists derived from motor vehicle records (that are protected by the DPPA
  17702 Mitchell North, Irvine, CA 92614




                                              13   from disclosure) as part of their ongoing solicitation of potential clients for their law
         MADISON LAW, APC




                                              14   firms, which is prohibited under the DPPA according to Maracich. Defendant Sadr,
                                              15   Defendant CLF, and Defendant SLF falsely stated in this letter that these defendants used
                                              16   Ms. Button’s personal information for a “one-time use”. The facts are that Exhibits “6”
                                              17   and “9” establish that Defendant Sadr, Defendant CLF, and Defendant SLF sent Plaintiff
                                              18   Diana two solicitation letters; and Exhibits “7” and “10” establish that these defendants
                                              19   sent Plaintiff Yasmine two solicitation letters. In short, these defendants used the
                                              20   personal information of Plaintiffs Diana and Yasmine twice to solicit legal business from
                                              21   them.
                                              22           50.   After Defendant Sadr, Defendant CLF, and Defendant SLF used
                                              23   Plaintiffs’ Personal Information as described above, they provided this information to
                                              24   Defendant VIN to keep in its database to sell to prospective direct marketers that sought
                                              25   to use this information to market services/products to Plaintiffs, just as Defendant VIN
                                              26   described in its website. (See Exhibit “4.”) This business of Defendant VIN also violates
                                              27   DPPA. (18 U.S.C. §§ 2722 and 2724(a).)
                                              28           51.   Defendants, either directly or indirectly through Does 11-20, knowingly

                                                   ____________________________________________________________________________________
                                                                                             COMPLAINT
                                                                                                -18-
                                                     Case 2:20-cv-01034-MCE-AC Document 1 Filed 05/20/20 Page 19 of 42



                                               1   obtained Plaintiffs’ Personal Information from the DMV (and other marketing list
                                               2   vendors) in violation of the DPPA and knew they had no permissible use of this
                                               3   information under the DPPA. Further, Defendants knew that Plaintiffs had never
                                               4   authorized the Defendants to disclose any of their Personal Information at issue. In fact,
                                               5   Defendants have knowingly acted in an agreement as part of a conspiracy to violate the
                                               6   DPPA to conduct prohibited business: the use, purchase, and sale of Plaintiffs’ Personal
                                               7   Information for marketing and solicitation of legal services and to direct marketers. The
                                               8   DPPA was enacted to prevent this disclosure of Plaintiffs’ Personal Information as
                                               9   described herein.
                                              10         52.    To prevent Defendants from violating the DPPA as alleged herein,
                                              11   Plaintiffs request the Court to enter preliminary and permanent injunctive relief to
Tel (949) 756-9050 . . . Fax (949) 756-9060




                                              12   prevent the Defendants from doing so in the future and to have Defendants identify under
  17702 Mitchell North, Irvine, CA 92614




                                              13   oath all manners of how they used the Plaintiffs’ Personal Information submitted to the
         MADISON LAW, APC




                                              14   DMV since Plaintiffs do not have an adequate remedy at law. For Defendants’ past
                                              15   violations of the DPPA, Plaintiffs will request actual and statutory damages under the
                                              16   DPPA of not less than $2,500 for each violation of the DPPA by Defendants; and request
                                              17   punitive damages for Defendants’ willful violations of the DPPA; and will seek an award
                                              18   of reasonable attorney’s fees and costs under the DPPA and other applicable authority,
                                              19   including Cal. Code Civ. Proc. § 1021.5.
                                              20
                                              21                                   Second Cause Of Action
                                              22                           Violations of Vehicle Code § 1808 et seq.
                                              23                   (By Plaintiffs against all Defendants excluding the DMV)
                                              24         53.    Plaintiffs repeat and incorporate by this reference each and every allegation
                                              25   set forth in Paragraphs 1 to 52 above.
                                              26         54.    California passed Cal. Veh. Code § 1808 et seq. to prevent third parties
                                              27   from accessing the personal information of drivers and vehicle owners kept by the DMV.
                                              28   Cal. Veh. Code § 1808(e) states: “The department [i.e. the DMV] shall not make

                                                   ____________________________________________________________________________________
                                                                                            COMPLAINT
                                                                                               -19-
                                                     Case 2:20-cv-01034-MCE-AC Document 1 Filed 05/20/20 Page 20 of 42



                                               1   available or disclose personal information about a person unless the disclosure is in
                                               2   compliance with the Driver’s Privacy Protection Act of 1994 (18 U.S.C. Sec. 2721 et
                                               3   seq.).”
                                               4         55.    Cal. Veh. Code § 1808.21(a) states: “Any residence address in any record of
                                               5   the department is confidential and shall not be disclosed to any person, except a court,
                                               6   law enforcement agency, or other government agency, or as authorized in Section
                                               7   1808.22 or 1808.23.”
                                               8         56.    Cal. Veh. Code § 1808.21(d) states that:
                                               9         Section 1808.21 does not apply to an attorney if the attorney states, under penalty
                                              10         of perjury, that the motor vehicle or vessel registered owner or driver residential
                                              11         address information is necessary in order to represent his or her client in a criminal
Tel (949) 756-9050 . . . Fax (949) 756-9060




                                              12         or civil action that directly involves the use of the motor vehicle or vessel that is
  17702 Mitchell North, Irvine, CA 92614




                                              13         pending, is to be filed, or is being investigated. Information requested pursuant to
         MADISON LAW, APC




                                              14         this subdivision is subject to all of the following:
                                              15                        (1) The attorney shall state that the criminal or civil action that is
                                              16         pending, is to be filed, or is being investigated relates directly to the use of that
                                              17         motor vehicle or vessel.
                                              18                        (2) The case number, if any, or the names of expected parties to the
                                              19         extent they are known to the attorney requesting the information, shall be listed on
                                              20         the request.
                                              21                        (3) A residence address obtained from the department shall not be
                                              22         used for any purpose other than in furtherance of the case cited or action to be filed
                                              23         or that is being investigated.
                                              24                        (4) If an action is not filed within a reasonable time, the residence
                                              25         address information shall be destroyed.
                                              26                        (5) An attorney shall not request residential address information
                                              27         pursuant to this subdivision in order to sell the information to a person.
                                              28                        (6) Within 10 days of receipt of a request, the department shall notify

                                                   ____________________________________________________________________________________
                                                                                             COMPLAINT
                                                                                                 -20-
                                                     Case 2:20-cv-01034-MCE-AC Document 1 Filed 05/20/20 Page 21 of 42



                                               1         every individual whose residence address has been requested pursuant to this
                                               2         subdivision.
                                               3         57.    Cal. Veh. Code § 1808.21(a) prohibits the disclosure of the residence
                                               4   address of any record kept by the DMV unless an exception exists to do so. As alleged
                                               5   herein, the dominant purpose of Defendant Sadr, Defendant CLF, and Defendant SLF,
                                               6   either directly or indirectly through Does 11-20, in accessing Plaintiffs’ Personal
                                               7   Information (i.e. their name, address, and ownership of vehicle) from the DMV (and/or
                                               8   third party vendors with this information about Plaintiffs) was to solicit clients with
                                               9   whom they did not have a prior relationship with for legal representations and then to sell
                                              10   this information to direct marketers through Defendant VIN. These are not valid
                                              11   exceptions for these Defendants as lawyers, law firms, or marketers to access Plaintiffs’
Tel (949) 756-9050 . . . Fax (949) 756-9060




                                              12   Personal Information under Cal. Veh. Code §§ 1808.21 and 1808.22(d) and the DPPA.
  17702 Mitchell North, Irvine, CA 92614




                                              13   Further, when Defendants (in particular Defendant Sadr) requested Plaintiffs’ Personal
         MADISON LAW, APC




                                              14   Information from the DMV (and/or purchased this information from third party vendors
                                              15   including Does 11-20) to enable them to write the letters to Plaintiffs at Exhibits “5-7,”
                                              16   “9-11,” and “16-17,” Defendants did not have any grounds under Cal. Veh. Code §
                                              17   1808.22(d) to request Plaintiffs’ Personal Information from the DMV because: (a) none
                                              18   of Plaintiffs were involved in any litigation and had no plans to engage in litigation over
                                              19   the purchase and/or use of their vehicle; and (b) none of Plaintiffs had expressly
                                              20   consented to the DMV to disclose their Personal Information to the Defendants. Cal.
                                              21   Veh. Code §§ 1808.21(a) and 1808.22(d)(5) prevented Defendant Sadr, Defendant CLF,
                                              22   and Defendant SLF from providing and/or selling Plaintiffs’ Personal Information to
                                              23   Defendant VIN for resale to the public. Cal. Veh. Code §§ 1808.21(a) and 1808.22(d)(5)
                                              24   prevented Defendant VIN from obtaining Plaintiffs’ vehicles’ VINs from Defendant
                                              25   Sadr, Defendant CLF, and Defendant SLF and prevented Defendant VIN from selling,
                                              26   transacting, or otherwise disclosing these VINs to the public.
                                              27         58.    Plaintiffs have no adequate remedy at law for the Defendants’ violations of
                                              28   Cal. Veh. Code §§ 1808.21(a) and 1808.22(d)(5) and request injunctive relief against the

                                                   ____________________________________________________________________________________
                                                                                            COMPLAINT
                                                                                                -21-
                                                     Case 2:20-cv-01034-MCE-AC Document 1 Filed 05/20/20 Page 22 of 42



                                               1   Defendants, and anyone acting in concert with them including Does 11-20, to prevent
                                               2   them from violating these statutes in the future. Plaintiffs request their attorneys’ fees
                                               3   and costs for bringing this cause of action to enforce these Vehicle Code statutes against
                                               4   the Defendants under Cal. Code Civ. Proc. §§ 1021 and 1021.5.
                                               5
                                               6                                       Third Cause Of Action
                                               7                                            Conversion
                                               8                   (By Plaintiffs against all Defendants excluding the DMV)
                                               9         59.    Plaintiffs repeat and incorporate by this reference each and every
                                              10   allegation set forth in Paragraphs 1 to 58 above.
                                              11         60.    Plaintiffs are the owners of their Personal Information – which is Plaintiffs’
Tel (949) 756-9050 . . . Fax (949) 756-9060




                                              12   personal property -- that they submitted to the DMV and have a reasonable expectation
  17702 Mitchell North, Irvine, CA 92614




                                              13   that the DMV keeps their information confidential from the public, especially when the
         MADISON LAW, APC




                                              14   DPPA and the Cal. Veh. Code § 1808 et seq. both state this information is to be private
                                              15   and confidential from the public. When Defendants’ obtained Plaintiffs’ Personal
                                              16   Information (whether Defendants obtained the information from the DMV directly or
                                              17   through a third party vendor as alleged by Defendant Sadr at Exhibit “8” including Does
                                              18   11-20), Defendants illegally interfered with Plaintiffs’ rights in their personal property,
                                              19   which is to have the DMV keep this property confidential and private and not to be used
                                              20   for any purposes other than for complying with DMV information requirements and
                                              21   permitted used under the DPPA and Cal. Veh. Code § 1808 et seq.
                                              22         61.    Defendants intentionally and unlawfully exercised dominion over Plaintiffs’
                                              23   personal property by obtaining Plaintiffs’ Personal Information from the DMV or from
                                              24   third parties such as Does 11-20 (who had obtained this information illegally from the
                                              25   DMV), and by using this information to solicit business from Plaintiffs and to sell to the
                                              26   public as direct marketing lists.
                                              27         62.    Defendants engaged in their intentional unlawful dominion over Plaintiffs’
                                              28   personal property without Plaintiffs’ consent. Defendants’ conduct directly and

                                                   ____________________________________________________________________________________
                                                                                             COMPLAINT
                                                                                                -22-
                                                     Case 2:20-cv-01034-MCE-AC Document 1 Filed 05/20/20 Page 23 of 42



                                               1   proximately caused Plaintiffs to suffer damages to their property, including but not
                                               2   limited to loss of privacy to Plaintiffs’ Personal Information and the loss of Plaintiffs’
                                               3   control over this information, which is now in the marketplace and is used by third parties
                                               4   to contact Plaintiffs without their consent. The amount of these damages shall be proved
                                               5   at trial. Defendants’ wrongful conduct should be enjoined with an order that Defendants
                                               6   refrain from committing further acts of converting Plaintiffs’ personal property because
                                               7   Plaintiffs do not have an adequate remedy at law to stop the Defendants from using their
                                               8   Personal Information.
                                               9         63.    Defendants’ interference with Plaintiffs’ personal property did not occur as
                                              10   a mere oversight, innocent lapse of judgment, or basic negligence. Defendants’ conduct
                                              11   was intentional and with willful knowledge of the consequences. Defendants
Tel (949) 756-9050 . . . Fax (949) 756-9060




                                              12   demonstrated their reckless disregard for the injury and damages that their conduct would
  17702 Mitchell North, Irvine, CA 92614




                                              13   have – and has – caused. Defendants demonstrated complete disrespect for the harm
         MADISON LAW, APC




                                              14   caused to Plaintiff. The fact that Defendants had the knowledge and recklessly
                                              15   disregarded Plaintiff’s rights entitles Plaintiff to punitive and exemplary damages in an
                                              16   amount to be proven at the time of the trial.
                                              17
                                              18                                    Fourth Cause Of Action
                                              19                                 Trespass to Personal Property
                                              20                   (By Plaintiffs against all Defendants excluding the DMV)
                                              21         64.    Plaintiffs repeat and incorporate by this reference each and every
                                              22   allegation set forth in Paragraphs 1 to 63 above.
                                              23         65.    Plaintiffs are the owners of their Personal Information – Plaintiffs’ personal
                                              24   property -- that they submitted to the DMV and have an expectation that the DMV keeps
                                              25   their information confidential from the public. Defendants’ access to Plaintiffs’ Personal
                                              26   Information whether the Defendants obtained this information from the DMV directly or
                                              27   through a third party vendors (Does 11-20) as alleged by Defendant Sadr at Exhibit “8,”
                                              28   Defendants interfered with Plaintiffs’ rights in Plaintiffs’ personal property: to keep this

                                                   ____________________________________________________________________________________
                                                                                            COMPLAINT
                                                                                                -23-
                                                     Case 2:20-cv-01034-MCE-AC Document 1 Filed 05/20/20 Page 24 of 42



                                               1   property confidential and not be used for any purposes other than for complying with
                                               2   DMV information requirements.
                                               3         66.    Defendants intentionally and unlawfully exercised dominion over Plaintiffs’
                                               4   personal property by obtaining Plaintiffs’ Personal Information from the DMV, either
                                               5   directly or from third parties (Does 11-20), and by taking this information and using it to
                                               6   solicit business from Plaintiffs and to sell their Personal Information to others to market
                                               7   directly to Plaintiffs. Defendants’ conduct, if widely replicated by other third parties,
                                               8   would impair Plaintiffs’ rights in their Personal Information, such that there would be no
                                               9   privacy at all in Plaintiffs’ Personal Information submitted to the DMV.
                                              10         67.    Defendants engaged in their intentional unlawful dominion over Plaintiffs’
                                              11   personal property without Plaintiffs’ consent. Defendants’ conduct directly and
Tel (949) 756-9050 . . . Fax (949) 756-9060




                                              12   proximately caused Plaintiffs to suffer damages to their property, including but not
  17702 Mitchell North, Irvine, CA 92614




                                              13   limited to loss of privacy to Plaintiffs’ Personal Information and the loss of Plaintiffs’
         MADISON LAW, APC




                                              14   control over this information, which is now in the marketplace and is used by third parties
                                              15   to contact Plaintiffs without their consent. The amount of these damages shall be proved
                                              16   at trial. Defendants’ wrongful conduct should be enjoined with an order that Defendants
                                              17   refrain from committing further acts of converting Plaintiffs’ personal property because
                                              18   Plaintiffs do not have an adequate remedy at law to stop the Defendants from using their
                                              19   Personal Information.
                                              20         68.    Defendants engaged in their intentional unlawful dominion over Plaintiffs’
                                              21   personal property without Plaintiffs’ consent. Defendants’ conduct directly and
                                              22   proximately caused Plaintiffs to suffer damages to their property, including but not
                                              23   limited to loss of privacy to Plaintiffs’ Personal Information and the loss of Plaintiffs’
                                              24   control over this information, which is now in the marketplace and is used by third parties
                                              25   without Plaintiffs’ consent. The amount of these damages shall be proved at trial.
                                              26   Defendants’ wrongful conduct should be enjoined with an order that Defendants refrain
                                              27   from committing further acts of converting Plaintiffs’ personal property.
                                              28

                                                   ____________________________________________________________________________________
                                                                                            COMPLAINT
                                                                                                -24-
                                                         Case 2:20-cv-01034-MCE-AC Document 1 Filed 05/20/20 Page 25 of 42



                                               1   ///
                                               2
                                               3                                      Fifth Cause Of Action
                                               4                                  Intrusion Into Private Affairs
                                               5                     (By Plaintiffs against all Defendants excluding the DMV)
                                               6            69.   Plaintiffs repeat and incorporate by this reference each and every
                                               7   allegation set forth in Paragraphs 1 to 68 above.
                                               8            70.   Under the circumstances, Plaintiffs had a legally protected privacy right and
                                               9   a reasonable expectation that their Personal Information (which they own as their
                                              10   personal property) provided to the DMV would remain private and not be disclosed to
                                              11   third parties that had no right to access this information under the DPPA; Cal. Veh. Code
Tel (949) 756-9050 . . . Fax (949) 756-9060




                                              12   § 1808 et seq; and, Hill v. Nat’l Collegiate Athletic Assn. (1994) 7 Cal. 4th 1, 39-40 (right
  17702 Mitchell North, Irvine, CA 92614




                                              13   to privacy violation under Cal. Const. art. I, § 1 requires a plaintiff to allege (1) a legally
         MADISON LAW, APC




                                              14   protected privacy interest; (2) a reasonable expectation of privacy under the
                                              15   circumstances; (3) defendant’s conduct constitutes a serious privacy invasion; and (4)
                                              16   defendant has no countervailing interest to justify invading a plaintiff’s privacy).
                                              17            71.   Defendant Sadr, Defendant CLF, and Defendant SLF, either directly or
                                              18   indirectly through the use of Does 11-20, intentionally intruded on Plaintiffs’ Personal
                                              19   Information with the DMV by obtaining it directly from the DMV or from third parties
                                              20   (such as purchasing this information from marketing lists from Does 11-20) and then
                                              21   using it to solicit legal business from Plaintiffs and then transferring their Personal
                                              22   Information to Defendant VIN to sell this information to businesses interested in
                                              23   marketing to Plaintiffs. These Defendants (three out of the four Defendants in this
                                              24   Complaint are attorneys and law firms) engaged in this conduct with full understanding
                                              25   of the DPPA and Cal. Veh. Code § 1808 et seq. when they intentionally violated these
                                              26   laws when acquiring Plaintiffs’ Personal Information, using it to solicit business from
                                              27   Plaintiffs and then to sell it to the public through Defendant VIN. Defendant VIN
                                              28   intentionally intruded on Plaintiff’s Personal Information by selling it to the public for the

                                                   ____________________________________________________________________________________
                                                                                             COMPLAINT
                                                                                                 -25-
                                                        Case 2:20-cv-01034-MCE-AC Document 1 Filed 05/20/20 Page 26 of 42



                                               1   purpose of direct marketing data as part of the conspiracy with the other Defendants to
                                               2   intentionally and knowingly violating Plaintiffs’ right to privacy in the Personal
                                               3   Information under the DPPA, Cal. Veh. Code § 1808 et seq., and the Cal. Const. art. I, §
                                               4   1.
                                               5           72.      Defendants’ obtaining, disclosing, using, and selling Plaintiffs’ Personal
                                               6   Information as alleged herein is a serious invasion of Plaintiffs’ privacy interest in their
                                               7   Personal Information; and this invasion is (and would be) highly offensive and
                                               8   objectionable to a reasonable person since such persons provide their Personal
                                               9   Information to the DMV with the reasonable expectation that this information is not be
                                              10   accessed by the public and third parties without a right to do so under the DPPA and the
                                              11   Cal. Veh. Code § 1808 et seq. As alleged herein, none of the Defendants had a right to
Tel (949) 756-9050 . . . Fax (949) 756-9060




                                              12   access Plaintiffs’ Personal Information under any law and did so in violation of these
  17702 Mitchell North, Irvine, CA 92614




                                              13   laws (i.e. the DPPA, Cal. Veh. Code § 1808 et seq., and the Cal. Const. art. I, § 1) for the
         MADISON LAW, APC




                                              14   purpose of commercial gain by soliciting business from Plaintiffs and selling their
                                              15   information to the public without their consent do so. Defendants do not have a
                                              16   countervailing interest to justify their acquiring, disclosing, and using the Plaintiffs’
                                              17   Personal Information to violate Plaintiffs’ privacy rights in this information. (Hill at 39-
                                              18   40.)
                                              19           73.      Defendants’ use of Plaintiffs’ Personal Information to solicit business from
                                              20   Plaintiffs and to sell their Personal Information without their consent to third parties for
                                              21   further solicitation of Plaintiffs in violation of the the DPPA, Cal. Veh. Code § 1808 et
                                              22   seq., and the Cal. Const. art. I, § 1 was (and is) a substantial factor in directly and
                                              23   proximately causing Plaintiffs harm: the loss of the privacy in their Personal Information
                                              24   and their control of their Personal Information in the hands of the Defendants and other
                                              25   third parties.
                                              26           74.      Defendants’ interference with the privacy of Plaintiffs in their Personal
                                              27   Information did not occur as a mere oversight, innocent lapse of judgment, or basic
                                              28   negligence. Defendants’ conduct was intentional and with willful knowledge of the

                                                   ____________________________________________________________________________________
                                                                                               COMPLAINT
                                                                                                   -26-
                                                     Case 2:20-cv-01034-MCE-AC Document 1 Filed 05/20/20 Page 27 of 42



                                               1   consequences. Defendants demonstrated their reckless disregard for the injury and
                                               2   damages that their conduct would have – and has – caused. Defendants demonstrated
                                               3   complete disrespect for the harm caused to Plaintiff. The fact that Defendants had the
                                               4   knowledge and recklessly disregarded Plaintiff’s rights entitles Plaintiff to punitive and
                                               5   exemplary damages in an amount to be proven at the time of the trial.
                                               6
                                               7                                     Sixth Cause Of Action
                                               8                                           Negligence
                                               9                   (By Plaintiffs against all Defendants excluding the DMV)
                                              10         75.    Plaintiffs repeat and incorporate by this reference each and every
                                              11   allegation set forth in Paragraphs 1 to 74 above.
Tel (949) 756-9050 . . . Fax (949) 756-9060




                                              12         76.    As an attorney and as law firms employing attorneys, Defendant Sadr,
  17702 Mitchell North, Irvine, CA 92614




                                              13   Defendant CLF, and Defendant SLF owed Plaintiffs a duty of care under Cal. Bus. &
         MADISON LAW, APC




                                              14   Prof. Code § 6068(a) to support the laws of the United States and California. These laws
                                              15   include the DPPA and Cal. Veh. Code § 1808 et seq. that required (and require) these
                                              16   defendants to keep Plaintiffs’ Personal Information submitted to the DMV confidential
                                              17   and private and to not obtain this information unless permitted by these laws. In direct
                                              18   violation of these laws, these defendants solicited business from Plaintiffs and then
                                              19   provided this information to Defendant VIN to sell it to the public in violation of the
                                              20   DPPA and Cal. Veh. Code §§ 1808 et seq. (See Exhibits “5-7,” “9-11,” and “16-17.”)
                                              21         77.    Defendant VIN owed a duty of care to Plaintiffs under the DPPA and
                                              22   Cal. Veh. Code § 1808 et seq. that required (and require) Defendant VIN to keep
                                              23   Plaintiffs’ Personal Information submitted to the DMV confidential and private and to not
                                              24   obtain, use, and/or sell this information unless permitted by these laws. Defendant VIN
                                              25   obtained Plaintiffs’ Personal Information from Defendant Sadr, Defendant CLF, and
                                              26   Defendant SLF after they illegally obtained this information from the DMV (or third
                                              27   parties, Does 11-20, who illegally obtained this information from the DMV) as alleged
                                              28   herein. After obtaining this information, Defendant VIN advertised to sell this

                                                   ____________________________________________________________________________________
                                                                                            COMPLAINT
                                                                                               -27-
                                                     Case 2:20-cv-01034-MCE-AC Document 1 Filed 05/20/20 Page 28 of 42



                                               1   information to the public in violation of the DPPA and Cal. Veh. Code §§ 1808 et seq.
                                               2         78.    Defendant Sadr, Defendant CLF, and Defendant SLF failed to act as a
                                               3   reasonable attorney and/or as a law firm of attorneys (a) by acquiring Plaintiffs’ Personal
                                               4   Information and by acquiring the accident information about each of their vehicles to
                                               5   send each of Plaintiffs a letter to solicit business from them as set forth at Exhibits “5-7,”
                                               6   “9-11,” and “16-17” in violation of the DPPA and Cal. Veh. Code §§ 1808 et seq., which
                                               7   required these defendants to keep such information private and confidential; and (b) by
                                               8   providing Plaintiffs’ Personal Information to Defendant VIN to market and sell this
                                               9   information to the public for direct marketing lists in violation of the DPPA and Cal. Veh.
                                              10   Code §§ 1808 et seq. As a result, each of these defendants breached their legal duty of
                                              11   care to Plaintiffs as set forth above.
Tel (949) 756-9050 . . . Fax (949) 756-9060




                                              12         79.    Defendant VIN failed to act as a reasonable person would under the
  17702 Mitchell North, Irvine, CA 92614




                                              13   circumstances by acquiring Plaintiffs’ Personal Information from the other defendants to
         MADISON LAW, APC




                                              14   market and sell Plaintiff’s Personal Information to the public (see Exhibit “4” for a copy
                                              15   of Defendant VIN’s website) in violation of the DPPA and Cal. Veh. Code §§ 1808 et
                                              16   seq. As a result, Defendant VIN breached its legal duty of care to Plaintiffs as set forth
                                              17   above.
                                              18         80.    As a direct and proximate result of the acts and conduct of Defendants as
                                              19   described herein, Defendants’ acts and conduct harmed and damaged each of Plaintiffs
                                              20   by illegally acquiring their Personal Information from the DMV (or from someone who
                                              21   did, Does 11-20) and by disclosing this information to the public and using this
                                              22   information for purposes prohibited by and in violation of the DPPA and Cal. Veh. Code
                                              23   §§ 1808 et seq. as described herein. Such damages will be proven at trial.
                                              24         81.    Defendants’ acts and conduct to obtain Plaintiffs’ Personal Information
                                              25   did not occur as a mere oversight, innocent lapse of judgment, or basic negligence.
                                              26   Defendants’ conduct was intentional and with willful knowledge of the consequences.
                                              27   Defendants demonstrated their reckless disregard for the injury and damages that their
                                              28   conduct would have – and has – caused. Defendants demonstrated complete disrespect

                                                   ____________________________________________________________________________________
                                                                                             COMPLAINT
                                                                                                -28-
                                                     Case 2:20-cv-01034-MCE-AC Document 1 Filed 05/20/20 Page 29 of 42



                                               1   for the harm caused to Plaintiffs. The fact that Defendants had the knowledge and
                                               2   recklessly disregarded Plaintiffs’ rights entitles Plaintiffs to punitive and exemplary
                                               3   damages in an amount to be proven at the time of the trial.
                                               4
                                               5                                    Seventh Cause Of Action
                                               6                                        Civil Conspiracy
                                               7                   (By Plaintiffs against all Defendants excluding the DMV)
                                               8         82.    Plaintiffs repeat and incorporate by this reference each and every
                                               9   allegation set forth in Paragraphs 1 to 81 above.
                                              10         83.    To target and solicit business from potential plaintiffs that purchased
                                              11   vehicles with frame, unibody, structural, or major damage in California, Defendants
Tel (949) 756-9050 . . . Fax (949) 756-9060




                                              12   entered into an agreement (i.e. a conspiracy) on or before four years before this
  17702 Mitchell North, Irvine, CA 92614




                                              13   Complaint is filed to undertake a business model in which they have profited and sought
         MADISON LAW, APC




                                              14   (and still seek) to profit from Defendants’ knowing and planned illegal acquisition and
                                              15   use of confidential information from the DMV (i.e. Plaintiffs’ Personal Information at the
                                              16   DMV) in violation of the DPPA under Maracich and Cal. Veh. Code §§ 1808.21, and
                                              17   1808.22. As part of this agreement, conspiracy, and business model, Defendants agreed
                                              18   to violate knowingly the DPPA under Maracich and Cal. Veh. Code §§ 1808.21, and
                                              19   1808.22 (and the laws applicable to the Complaint’s Causes of Action 2 through 6) to
                                              20   acquire the Personal Information of Plaintiffs (and other persons with records kept by the
                                              21   DMV) and their personal information, first, for the purpose of soliciting legal services
                                              22   (by Defendant Sadr, Defendant CLF, and Defendant SLF) based on supposedly
                                              23   announced at auction frame damage, unibody damage, structural damage, major damage,
                                              24   frame alteration, unibody alteration, and/or structural alteration to their vehicles and,
                                              25   second, for Defendant VIN to sell this information as direct marketing data to the public.
                                              26         84.    To begin the flow of illegal information obtained from the DMV to effect
                                              27   this conspiracy, agreement, and business model, To obtain Plaintiffs’ Personal
                                              28   Information (such as their names, addresses, and vehicle owned), Plaintiffs are informed,

                                                   ____________________________________________________________________________________
                                                                                            COMPLAINT
                                                                                                -29-
                                                     Case 2:20-cv-01034-MCE-AC Document 1 Filed 05/20/20 Page 30 of 42



                                               1   believe, and thereon allege that Defendant Sadr, or third parties acting in concert with
                                               2   him (Does 11-20), used the login from a California-licensed vehicle dealer to access
                                               3   private, third party closed auction websites such as Manheim and Adesa, to gather data
                                               4   on, among others, Plaintiffs’ vehicles at around the time they were sold at auction with
                                               5   announced frame damage, structural damage, unibody damage, frame alteration, unibody
                                               6   alteration, and/or structural alteration. Plaintiffs are informed, believe, and thereon allege
                                               7   that Defendant Sadr obtained a license for a vehicle registration service in or about 2015
                                               8   to access the DMV database to obtain this same and/or similar information about vehicle
                                               9   owners (including the Plaintiffs). Plaintiff are informed, believe, and thereon allege that
                                              10   Defendant Sadr also uses third parties who have access to the DMV’s records via claims
                                              11   of exemptions noted in Cal. Veh. Code §§ 1808.22 and 1808.23 (Does 11-20). From
Tel (949) 756-9050 . . . Fax (949) 756-9060




                                              12   these access methods, Defendant Sadr obtained the VIN for each such vehicle.
  17702 Mitchell North, Irvine, CA 92614




                                              13   Defendant Sadr, or third parties acting in concert with him, then found an active lawsuit
         MADISON LAW, APC




                                              14   involving the seller of such a vehicle and falsely wrote the lawsuit’s case number on the
                                              15   Attorney’s Information Request on DMV Form 1161E (“Attorney’s Information
                                              16   Request”) as the case for which he was making the information request for the vehicle
                                              17   owner’s Personal Information (i.e. the name and mailing address of the owner) to
                                              18   supposedly investigate this lawsuit. Defendant Sadr then submitted the Attorney’s
                                              19   Information Request with the false lawsuit information to the DMV and falsely stated the
                                              20   purpose of his request was to “Seeking witnesses to a pattern and practice of fraud,
                                              21   misrepresentation, and statutory violations (Unfair Practices Act, CLRA, etc.) related to
                                              22   the retail sale of automobiles by a licensed CA dealer.” (See Exhibits “12-15.”)
                                              23         85.    Plaintiffs are informed, believe, and based thereon allege that in addition to
                                              24   directly seeking personal information from the DMV via the methods described herein,
                                              25   Defendant Sadr also utilizes authorized requestors to improperly request personal
                                              26   information for VINs Defendants have gathered. These third parties (Does 11-20) then
                                              27   transfer the personal information to Defendants.
                                              28         86.    Upon receipt of Defendant Sadr’s Attorney’s Information Request for each

                                                   ____________________________________________________________________________________
                                                                                            COMPLAINT
                                                                                                -30-
                                                     Case 2:20-cv-01034-MCE-AC Document 1 Filed 05/20/20 Page 31 of 42



                                               1   of Plaintiffs’ vehicles sold with an announcement related to its structure at auction, the
                                               2   DMV filled in the name of the owner of the vehicle and sent the completed Attorney’s
                                               3   Information Request to Defendant Sadr.
                                               4         87.    After Defendant Sadr received the completed Attorney’s Information
                                               5   Request, he prepared marketing and solicitation letters and sent them to Plaintiffs (as
                                               6   owners of these vehicles) on behalf of himself, Defendant CLF, and Defendant SLF (the
                                               7   latter two are both law firms for which Defendant Sadr works). Each letter states “this
                                               8   letter is written to you as a specific advertisement and solicitation for your business.”
                                               9   (See Exhibits “5-7,” “9-11,” and “16-17.”) These letters violate the DPPA under
                                              10   Maracich and Cal. Veh. Code §§ 1808.21 and 1808.22.
                                              11         88.    The foregoing process performed by Defendant Sadr to obtain Plaintiffs’
Tel (949) 756-9050 . . . Fax (949) 756-9060




                                              12   Personal Information and to solicit them for business is a violation of the DPPA and Cal.
  17702 Mitchell North, Irvine, CA 92614




                                              13   Veh. Code § 1808.22 because each of the Attorney’s Information Requests that
         MADISON LAW, APC




                                              14   Defendant Sadr submitted to the DMV for each of the vehicles owned by Plaintiffs does
                                              15   not pertain to the any existing lawsuit and use involving any of Plaintiffs and their
                                              16   vehicles. (See Exhibits “12-15.”)
                                              17         89.    Plaintiffs are informed, believe, and thereon allege that Defendant VIN is
                                              18   the depository of the Personal Information on vehicle owners (such as Plaintiffs) that
                                              19   Defendant Sadr routinely obtains as a requestor from the DMV and from sellers at
                                              20   auction of vehicles with announced frame damage, structural damage, unibody damage,
                                              21   frame alteration, unibody alteration, and/or structural alteration and gives his information
                                              22   to Defendant VIN to sell to the public on Defendant VIN’s website. (See Exhibit “4.”)
                                              23         90.    The formation and operation of this conspiracy, agreement, and business
                                              24   model has damaged Plaintiffs by invading, intruding, and otherwise violating their
                                              25   privacy and confidentiality in their Personal Information submitted to the DMV as
                                              26   alleged herein for the torts of conversion, trespass to personal property, intrusion into
                                              27   private affairs, and negligence. These torts were committed while the Defendants were
                                              28   and are engaged in their common design in their conspiracy, agreement, and business

                                                   ____________________________________________________________________________________
                                                                                            COMPLAINT
                                                                                                -31-
                                                     Case 2:20-cv-01034-MCE-AC Document 1 Filed 05/20/20 Page 32 of 42



                                               1   model to directly and proximately cause Plaintiffs to suffer damages, which include but
                                               2   are not limited to loss of privacy to Plaintiffs’ Personal Information and the loss of
                                               3   Plaintiffs’ control over this information, which is now in the marketplace and is used by
                                               4   third parties without Plaintiffs’ consent to solicit Plaintiffs. The amount of these damages
                                               5   shall be proved at trial.
                                               6
                                               7                                       Eighth Cause Of Action
                                               8                                         Unjust Enrichment
                                               9                    (By Plaintiffs against all Defendants excluding the DMV)
                                              10         91.    Plaintiffs incorporate by reference Paragraphs 1 through 90 in this Cause
                                              11   of Action, as though fully set forth herein.
Tel (949) 756-9050 . . . Fax (949) 756-9060




                                              12         92.    Plaintiffs conferred a benefit upon Defendants when they illegally obtained
  17702 Mitchell North, Irvine, CA 92614




                                              13   Plaintiffs’ confidential personal property (i.e. Plaintiffs’ Personal Information) from the
         MADISON LAW, APC




                                              14   DMV to engaged in their agreement, conspiracy, and business model to directly solicit
                                              15   Plaintiffs as potential clients and then to provide this information to sell to the public
                                              16   through Defendant VIN for direct marketing purposes.
                                              17         93.    Defendants unlawfully benefitted from the acquisition, use, and sale of
                                              18   Plaintiffs’ Personal Information to Plaintiffs as potential clients and then to the public and
                                              19   other direct marketers. As a result of the Defendants’ illegal acts and conduct relating to
                                              20   Plaintiffs’ Personal Information as alleged herein, the Defendants were unjustly enriched
                                              21   at Plaintiffs’ expense.
                                              22
                                              23                                       Ninth Cause Of Action
                                              24                                Violations Of False Advertising Law
                                              25                               (Cal. Bus. & Prof. Code § 17500 et seq.)
                                              26                    (By Plaintiffs against all Defendants excluding the DMV)
                                              27         94.    Plaintiffs repeat and incorporate by this reference each and every allegation
                                              28   set forth in Paragraphs 1 to 93 above.

                                                   ____________________________________________________________________________________
                                                                                              COMPLAINT
                                                                                                  -32-
                                                     Case 2:20-cv-01034-MCE-AC Document 1 Filed 05/20/20 Page 33 of 42



                                               1         95.    Cal. Bus. & Prof. Code § 17500 et seq., prohibits the public use of untrue or
                                               2   misleading statements. A statement is false or misleading if members of the public are
                                               3   likely to be deceived.
                                               4         96.    Defendant Sadr, Defendant CLF, and Defendant SLF falsely advertised in
                                               5   their letters (Exhibits “5–7,” “9-11,” and “16-17”) and/or made statements under which
                                               6   these Defendants had no reasonable basis to make in these letters (which are also false
                                               7   statements) because Defendants did not know the condition of each of Plaintiffs’ vehicles
                                               8   and other facts about these vehicles, as follows: (1) the vehicle has frame, unibody,
                                               9   structural, or major damage that was not disclosed to Plaintiffs by the seller of their
                                              10   vehicle; (2) the vehicle may be unsafe to drive and/or operate because of this damage; (3)
                                              11   the vehicle may be worth less than its purchase price paid; (4) there would be no cost to
Tel (949) 756-9050 . . . Fax (949) 756-9060




                                              12   any of Plaintiffs as prospective clients to sue the seller of their vehicle to them even
  17702 Mitchell North, Irvine, CA 92614




                                              13   though they would be at risk for paying the seller’s legal fees and costs as the prevailing
         MADISON LAW, APC




                                              14   party in any unsuccessful lawsuit under a contract to buy the vehicle at issue and/or
                                              15   statute; and (5) Plaintiffs as prospective clients would be entitled to damages or a refund
                                              16   from their vehicle seller.
                                              17         97.    Defendant VIN falsely advertised in its website (Exhibit “4”) and made
                                              18   statements under which Defendant VIN had no reasonable basis to make in its website
                                              19   (which are also false statements) that Defendant VIN had the right to legally sell and
                                              20   disclose Plaintiffs’ Personal Information and the Personal Information of other vehicle
                                              21   owners registered with the DMV to the public. In fact, Defendant VIN did not have the
                                              22   legal right to sell and disclose this information to the public under the DPPA and Cal.
                                              23   Veh. Code § 1808 et seq.
                                              24         98.    Each of these foregoing misstatements is a material fact which influences
                                              25   and deceives Plaintiffs and the public into believing that these misstatements are true
                                              26   when they are all false.
                                              27         99.    Plaintiffs have been harmed by Defendants’ wrongful conduct as alleged
                                              28   above by Plaintiffs’ loss of privacy in their Personal Information and the loss of

                                                   ____________________________________________________________________________________
                                                                                            COMPLAINT
                                                                                                -33-
                                                     Case 2:20-cv-01034-MCE-AC Document 1 Filed 05/20/20 Page 34 of 42



                                               1   Plaintiffs’ control over this information, which is now in the marketplace and is used by
                                               2   third parties without Plaintiffs’ consent. The amount of these damages shall be proved at
                                               3   trial. Defendants’ wrongful conduct should be enjoined with an order that Defendants
                                               4   refrain from committing further acts of false advertising as alleged herein since Plaintiffs
                                               5   do not have an adequate remedy at law.
                                               6         100. Under Cal. Code Civ. Proc. § 1021.5, Plaintiff is entitled to recover
                                               7   reasonable attorneys’ fees, costs, and expenses incurred in bringing this action.
                                               8
                                               9                                     Tenth Cause Of Action
                                              10                            Violations Of Unfair Competition Law
                                              11                            (Cal. Bus. & Prof. Code § 17200 et seq.)
Tel (949) 756-9050 . . . Fax (949) 756-9060




                                              12                   (By Plaintiffs against all Defendants excluding the DMV)
  17702 Mitchell North, Irvine, CA 92614




                                              13         101. Plaintiff incorporates by reference Paragraphs 1 through 100 in this Cause of
         MADISON LAW, APC




                                              14   Action, as though fully set forth herein.
                                              15         102. Cal. Bus. & Prof. Code § 17200 prohibits acts of unfair competition, which
                                              16   includes any unlawful, unfair, or fraudulent business act or practice.
                                              17         103. As alleged herein, it is the conspiracy, agreement, and business model of
                                              18   Defendants to (a) willfully and knowingly commit fraudulent acts to obtain Plaintiffs’
                                              19   Personal Information (and the Personal Information of other vehicle owners registered at
                                              20   the DMV) illegally from the DMV; (b) use this information illegally to solicit Plaintiffs
                                              21   (and other vehicle owners); (c) make false statements in these letters to solicit Plaintiffs
                                              22   (and other vehicle owners) to litigate without any risks and costs to do so; and (d) sell
                                              23   Plaintiffs’ Personal Information (and that of other DMV vehicle owners) illegally to the
                                              24   public. These foregoing acts and conduct of the Defendants violated and violate the
                                              25   DPPA; Cal. Veh. Code § 1808 et seq., including Vehicle Code §§ 1808(e), 1808.21(a),
                                              26   and 1808.21; and Cal. Bus. & Prof. Code § 17500. As a result, the Defendants engaged
                                              27   in, and are still engaged in, unfair, illegal, and fraudulent business practices prohibited by
                                              28   Cal. Bus. Prof. Code § 17200 et seq. (aka the “Unfair Competition Law” or “UCL”).

                                                   ____________________________________________________________________________________
                                                                                               COMPLAINT
                                                                                                 -34-
                                                      Case 2:20-cv-01034-MCE-AC Document 1 Filed 05/20/20 Page 35 of 42



                                               1            104. Since Plaintiffs do not have an adequate remedy at law, Plaintiffs request
                                               2   that the Court enjoin Defendants, and anyone acting in concert with them including Does
                                               3   11-20, from engaging in any business acts or practices that violate the UCL as proven at
                                               4   trial.
                                               5            105. Under Cal. Code Civ. Proc. § 1021.5, Plaintiff is entitled to recover
                                               6   reasonable attorneys’ fees, costs, and expenses incurred in bringing this action.
                                               7
                                               8                                     Eleventh Cause Of Action
                                               9                              Violation Of Federal Right To Privacy
                                              10                              (U.S. Const. And Federal Common Law)
                                              11                     (By Plaintiffs against all Defendants Excluding the DMV)
Tel (949) 756-9050 . . . Fax (949) 756-9060




                                              12            106. Plaintiffs incorporate by reference Paragraphs 1 through 105 in this Cause of
  17702 Mitchell North, Irvine, CA 92614




                                              13   Action, as though fully set forth herein.
         MADISON LAW, APC




                                              14            107. Under Griswold v. Connecticut (1965) 381 U.S. 479 and Whalen v. Roe
                                              15   (1977) U.S. 589, 599, each of the Plaintiffs as an individual has a right to a “zone of
                                              16   privacy” under the Bill of Rights in the U.S. Const. ( and its first, third, fourth, fifth, and
                                              17   ninth amendments) to avoid disclosure of personal matters.
                                              18            108. Plaintiffs each had a right to a reasonable expectation that their Personal
                                              19   Information (which they own as their personal property) provided to the DMV would
                                              20   remain private and not be disclosed to third parties that had no right to access this
                                              21   information under the DPPA and the U.S. Constitution.
                                              22            109. Defendant Sadr, Defendant CLF, Defendant SLF, and Does 11-20,
                                              23   intentionally intruded on Plaintiffs’ Personal Information with the DMV by obtaining it
                                              24   directly from the DMV or from third parties (such as purchasing this information from
                                              25   marketing lists) and then using it to solicit legal business from Plaintiffs and then
                                              26   transferring their Personal Information to Defendant VIN to sell this information to
                                              27   businesses interested in marketing to Plaintiffs. These Defendants (three out of the four
                                              28   Defendants in this Complaint are attorneys and law firms) engaged in this conduct with

                                                   ____________________________________________________________________________________
                                                                                               COMPLAINT
                                                                                                 -35-
                                                     Case 2:20-cv-01034-MCE-AC Document 1 Filed 05/20/20 Page 36 of 42



                                               1   full understanding of the DPPA and the U.S. Constitution when they intentionally
                                               2   violated these laws when acquiring Plaintiffs’ Personal Information, using it to solicit
                                               3   business from Plaintiffs and then to sell it to the public through Defendant VIN.
                                               4         110. Defendants’ obtaining, disclosing, using, and selling Plaintiffs’ Personal
                                               5   Information as alleged herein is a serious invasion of Plaintiffs’ privacy interest in their
                                               6   Personal Information and this invasion is (and would be) highly offensive and
                                               7   objectionable to a reasonable person since such persons provide their Personal
                                               8   Information to the DMV with the reasonable expectation that this information is not be
                                               9   accessed by the public and third parties without a right to do so under the DPPA and the
                                              10   U.S. Constitution. As alleged herein, none of Defendants had a right to access Plaintiffs’
                                              11   Personal Information under any law and did so in violation of these laws for the purpose
Tel (949) 756-9050 . . . Fax (949) 756-9060




                                              12   of commercial gain by soliciting business from Plaintiffs and selling their information to
  17702 Mitchell North, Irvine, CA 92614




                                              13   the public without their consent do so.
         MADISON LAW, APC




                                              14         111. Defendants’ use of Plaintiffs’ Personal Information to solicit business from
                                              15   Plaintiffs and to sell their Personal Information without their consent to third parties for
                                              16   further solicitation of Plaintiffs in violation of the DPPA and the U.S. Constitution was
                                              17   (and is) a substantial factor in directly and proximately causing Plaintiffs harm: the loss
                                              18   of the privacy in their Personal Information and their control of their Personal
                                              19   Information in the hands of the Defendants and other third parties.
                                              20         112. Defendants’ interference with the privacy of Plaintiffs in their Personal
                                              21   Information did not occur as a mere oversight, innocent lapse of judgment, or basic
                                              22   negligence. Defendants’ conduct was intentional and with willful knowledge of the
                                              23   consequences. Defendants demonstrated their reckless disregard for the injury and
                                              24   damages that their conduct would have – and has – caused. Defendants demonstrated
                                              25   complete disrespect for the harm caused to Plaintiff. The fact that Defendants had the
                                              26   knowledge and recklessly disregarded Plaintiff’s rights entitles Plaintiff to punitive and
                                              27   exemplary damages in an amount to be proven at the time of the trial. (Smith v. Wade
                                              28   (1983) 461 U.S. 30, 56 (punitive damages for a defendant’s conduct motivated by evil

                                                   ____________________________________________________________________________________
                                                                                             COMPLAINT
                                                                                                -36-
                                                     Case 2:20-cv-01034-MCE-AC Document 1 Filed 05/20/20 Page 37 of 42



                                               1   motive or intent or involved reckless or callous indifference to the federally protected
                                               2   rights of others)).
                                               3                                   Twelfth Cause Of Action
                                               4                                       Declaratory Relief
                                               5                                      (28 U.S.C. § 2201(a))
                                               6                  (By Plaintiffs against all Defendants and including the DMV)
                                               7          113. Plaintiffs incorporate by reference Paragraphs 1 through 112 in this Cause of
                                               8   Action, as though fully set forth herein.
                                               9          114. An actual controversy exists between Plaintiffs and the Defendants since the
                                              10   Plaintiffs contend (on information and belief) that the Defendants intentionally and
                                              11   knowingly and negligently engaged in conduct through a civil conspiracy to acquire from
Tel (949) 756-9050 . . . Fax (949) 756-9060




                                              12   the DMV (which intentionally, or negligently, or inadvertently disclosed the Personal
  17702 Mitchell North, Irvine, CA 92614




                                              13   Information to the Defendants) and use in commerce the Plaintiff’s Personal Information
         MADISON LAW, APC




                                              14   in violation of the Plaintiffs’ personal property rights in their Personal Information and
                                              15   their right of privacy in this information under California and Federal law as alleged in
                                              16   Causes of Action Numbers 1 through 11 above.
                                              17          115. As a result, Plaintiffs request a ruling in a judgment from this Court that the
                                              18   Defendants intentionally and knowingly engaged in the wrongful conduct as alleged in
                                              19   the Causes of Action Numbers 1 though 11 of this Complaint to obtain and use the
                                              20   Plaintiffs’ Personal Information in violation of Federal and California law. Plaintiffs
                                              21   request a ruling in a judgment from this Court on the role that the DMV played in
                                              22   disclosing the Plaintiffs’ Personal Information to Defendants, whether the DMV aided
                                              23   and abetted the Defendants’ conspiracy to acquire and use the Plaintiff’s Personal
                                              24   Information or the DMV inadvertently disclosed this information to Defendants.
                                              25
                                              26                                               PRAYER
                                              27      WHEREFORE: Plaintiff prays that the Court enter a judgment against Defendants
                                              28   (which term excludes the DMV) jointly and severally and award relief as requested as

                                                   ____________________________________________________________________________________
                                                                                               COMPLAINT
                                                                                                 -37-
                                                     Case 2:20-cv-01034-MCE-AC Document 1 Filed 05/20/20 Page 38 of 42



                                               1   follows:
                                               2         1.     Declare that the Defendants’ practice of obtaining Personal Information
                                               3   from the DMV records about Plaintiffs (and any other such persons that provide their
                                               4   Personal Information to the DMV) for the purpose of marketing and soliciting legal
                                               5   services (and any other type of service and/or product) and selling this information to the
                                               6   public violated and violates the DPPA; Cal. Veh. Code §§ 1808(e), 1808.21(a), and
                                               7   1808.22; Cal. Const. art. I, § 1; Griswold at 481-486, citing U.S. Const. amend. I, II, III,
                                               8   IV, V, IX; and Whalen.
                                               9         2.     Enter a preliminary and permanent injunction to prevent and restrain
                                              10   Defendants (and any of their authorized agents and/or anyone acting on their behalf
                                              11   and/or anyone acting in concert with the Defendants) from (a) obtaining Personal
Tel (949) 756-9050 . . . Fax (949) 756-9060




                                              12   Information from the DMV records about Plaintiffs (and any other persons that provide
  17702 Mitchell North, Irvine, CA 92614




                                              13   their Personal Information to the DMV) and (b) disclosing and selling this information to
         MADISON LAW, APC




                                              14   the public unless the Defendants have obtained the express written consent of Plaintiffs
                                              15   (and any other persons that provide their Personal Information to the DMV) and/or
                                              16   Defendants have certified under penalty of perjury to the DMV that the information
                                              17   sought is for a permissible purpose recognized by 18 U.S.C. § 2721(b) and Cal. Veh.
                                              18   Code §§ 1808(e), 1808.21(a), and 1808.22, and expressly identifying and stating this
                                              19   permissible purpose before the Defendants (and any of their authorized agents and/or
                                              20   anyone acting on their behalf and/or anyone acting in concert with the Defendants)
                                              21   submit a request for this Personal Information to the DMV. Plaintiffs need this injunctive
                                              22   relief to protect their right to privacy in their Personal Information under the DPPA; Cal.
                                              23   Veh. Code §§ 1808(e), 1808.21(a), and 1808.22; Cal. Const. art. I, § 1; Griswold at 481-
                                              24   486, citing U.S. Const. amend. I, II, III, IV, V, IX; and Whalen.
                                              25         3.     Enter a preliminary and permanent injunction preventing and restraining
                                              26   Defendants (and any of their authorized agents and/or anyone acting on their behalf
                                              27   and/or anyone acting in concert with the Defendants) from disclosing and using (i.e. such
                                              28   as marketing) and selling the Personal Information of Plaintiffs (and any other such

                                                   ____________________________________________________________________________________
                                                                                            COMPLAINT
                                                                                                -38-
                                                     Case 2:20-cv-01034-MCE-AC Document 1 Filed 05/20/20 Page 39 of 42



                                               1   persons that provide their Personal Information to the DMV), and requiring Defendants
                                               2   to destroy all Personal Information about Plaintiffs (and any other such persons that
                                               3   provide their Personal Information to the DMV) that Defendants have in their possession,
                                               4   custody, or control. Plaintiffs need this injunctive relief to protect their right to privacy in
                                               5   their Personal Information under the DPPA; Cal. Veh. Code §§ 1808(e), 1808.21(a), and
                                               6   1808.22; Cal. Const. art. I, § 1; Griswold at 481-486, citing U.S. Const. amend. I, II, III,
                                               7   IV, V, IX; and Whalen.
                                               8         4.     Require Defendants to identify under penalty of perjury all manners how
                                               9   the Personal Information of Plaintiffs (and any other such persons that provide their
                                              10   Personal Information to the DMV) that was disclosed by the DMV to Defendants (and
                                              11   any of their authorized agents and/or anyone acting on their behalf and/or anyone acting
Tel (949) 756-9050 . . . Fax (949) 756-9060




                                              12   in concert with the Defendants) has been used or disclosed or sold and confirming that all
  17702 Mitchell North, Irvine, CA 92614




                                              13   such Personal Information be destroyed.
         MADISON LAW, APC




                                              14         5.     Award monetary damages to Plaintiffs, the exact amount to be determined at
                                              15   trial, in an amount not less than the statutory-provided liquidated damages for each of
                                              16   Plaintiffs of not less than $2,500 for each separate violation of the DPPA at 18 U.S.C. §
                                              17   2724(b)(1) committed by each of the Defendants, and for disgorgement of any money
                                              18   earned by Defendants from their use of all improperly obtained Personal Information,
                                              19   including all past lawsuits and any and all prior acquisitions of this Personal Information
                                              20   done in violation of the DPPA wherein the Defendants and any of their authorized agents
                                              21   and/or anyone acting on their behalf and/or anyone acting in concert with the Defendants
                                              22   obtained Personal Information in violation of the DPPA. Such liquidated damages
                                              23   should be at least $37,500 (i.e. 15 separate DPPA violations times $2,500): six DPPA
                                              24   violations for obtaining the Personal Information of the six Plaintiffs from the DMV; six
                                              25   DPPA violations for each letter sent to each of the six Plaintiffs; and three DPPA
                                              26   violations for sending Plaintiff Diana, Plaintiff Yasmine, and Plaintiff Tarverdian the
                                              27   second letter to solicit business. This complaint requests the Court impose a civil
                                              28   conspiracy liability on each of the Defendants for any liability that any one of the

                                                   ____________________________________________________________________________________
                                                                                             COMPLAINT
                                                                                                 -39-
                                                     Case 2:20-cv-01034-MCE-AC Document 1 Filed 05/20/20 Page 40 of 42



                                               1   Defendants incurs.
                                               2         6.     Award punitive damages, the exact amount to be determined at trial, for
                                               3   Defendants’ willful and reckless disregard of the DPPA and to deter such future
                                               4   violations under 18 U.S.C. § 2724(b)(2) and for any other intentional torts proved against
                                               5   the Defendants by Plaintiffs at trial.
                                               6         7.     Require Defendants to pay pre-judgment interest and post-judgment interest
                                               7   to the extent permitted by Federal and/or California law.
                                               8         8.     Award reasonable attorney’s fees and other litigation costs under 18 U.S.C.
                                               9   § 2724(b)(3) and/or order payment of reasonable fees and expenses to Plaintiff’s counsel
                                              10   on the basis of the common benefit and/or common fund doctrine out of any money or
                                              11   benefit recovered for persons other than Plaintiffs in this action.
Tel (949) 756-9050 . . . Fax (949) 756-9060




                                              12         9.     Grant any other relief that this Court determines is appropriate under 18
  17702 Mitchell North, Irvine, CA 92614




                                              13   U.S.C. § 2724(4) and grant any other relief to which Plaintiffs are entitled to under
         MADISON LAW, APC




                                              14   Federal Rule of Civil Procedure 54(c).
                                              15         10.    That the Court Order Defendants to pay Plaintiff’s damages (defined as
                                              16   including but not limited to actual damages, special damages, consequential damages,
                                              17   statutory damages, liquidated damages, punitive damages, and/or civil penalties, and
                                              18   remedies available to Plaintiffs) and Defendants’ profits to the extent provided under
                                              19   Federal and/or California law in an amount to be proven at trial for the causes of action
                                              20   alleged herein;
                                              21         11.    That the Court Order Defendants to pay for prejudgment and post-judgment
                                              22   interest according to proof to the extent permitted by Federal and/or California law;
                                              23         12.    That the Court Order Defendants to pay Plaintiff Damages for Defendants’
                                              24   unjust enrichment in an amount to be proven at trial;
                                              25         13.    For punitive damages in an amount appropriate to punish Defendants, and
                                              26   each of them, and deter others from engaging in similar misconduct as proven at trial to
                                              27   the extent permitted by Federal and/or California law for the causes of action alleged
                                              28   herein;

                                                   ____________________________________________________________________________________
                                                                                            COMPLAINT
                                                                                                -40-
                                                     Case 2:20-cv-01034-MCE-AC Document 1 Filed 05/20/20 Page 41 of 42



                                               1         14.    For reasonable attorney’s fees and cost of the lawsuit incurred herein,
                                               2   to the extent permitted by Federal and/or California law for each of the Causes of Action
                                               3   alleged herein, including but not limited to Cal. Civ. Code § 1021.5;
                                               4         15.    For a finding by the Court that a civil conspiracy exists among all the
                                               5   Defendants to acquire illegally Plaintiffs’ Personal Information from the DMV to use for
                                               6   illegal purposes – such as soliciting legal services to Plaintiffs as potential clients based
                                               7   on unfounded and false allegations (i.e. frame damages has caused their vehicles to be
                                               8   unsafe and lose value) and selling Plaintiffs’ Personal Information to direct marketers --
                                               9   and to impose damages on all of the Defendants for any and all torts committed by any of
                                              10   the Defendants against Plaintiffs as proved at trial for the causes of action alleged herein.
                                              11         16.    Enter a preliminary and permanent injunction preventing and restraining
Tel (949) 756-9050 . . . Fax (949) 756-9060




                                              12   Defendants (and any of their authorized agents and/or anyone acting on their behalf
  17702 Mitchell North, Irvine, CA 92614




                                              13   and/or anyone acting in concert with the Defendants) from engaging in any actions and/or
         MADISON LAW, APC




                                              14   conduct that is unlawful, unfair, and/or fraudulent and referred to in Articles 1 through 15
                                              15   in this Prayer above, including enjoining any of the Defendants (and any of their
                                              16   authorized agents and/or anyone acting on their behalf and/or anyone acting in concert
                                              17   with the Defendants) from committing any unlawful, unfair, and/or fraudulent business
                                              18   acts or practices that violate Cal. Bus. & Prof. Code § 17200 as proven in this lawsuit and
                                              19   from making any untrue and misleading statements in violation of Cal. Bus. & Prof.
                                              20   Code § 17500 as proven in this lawsuit.
                                              21         17.    For restitution and/or disgorgement of all revenues, earnings, profits,
                                              22   compensation, and benefits that Defendants obtained as a result of their unlawful, unfair,
                                              23   and/or fraudulent business acts or practices proven at trial to violate Cal. Bus. & Prof.
                                              24   Code § 17200, et seq.
                                              25         18.    For restitution and/or disgorgement of all revenues, earnings, profits,
                                              26   compensation, and benefits that Defendants obtained as a result of their making any
                                              27   untrue and misleading statements to Plaintiffs (and the public) proven at trial to violate
                                              28   Cal. Bus. & Prof. Code § 17500, et seq.

                                                   ____________________________________________________________________________________
                                                                                             COMPLAINT
                                                                                                -41-
                                                     Case 2:20-cv-01034-MCE-AC Document 1 Filed 05/20/20 Page 42 of 42



                                               1         19.    For a civil penalty for each violation of Cal. Bus. & Prof. Code §§ 17200
                                               2   and/or 17500, et seq. by Defendants.
                                               3         20.    For a judgment to declare the legal rights and duties of the respective parties
                                               4   arising out of Plaintiffs’ ownership of their Personal Information, the Defendants’
                                               5   conspiracy to acquire and use intentionally and willfully this information in violation of
                                               6   Federal and California law as alleged in Causes of Action Numbers 1 through 11, and the
                                               7   DMV’s role in disclosing this information to the Defendants as proven at trial.
                                               8         21.    For all other and further relief that the court deems proper and just.
                                               9
                                              10                                DEMAND FOR JURY TRIAL
                                              11         Plaintiff hereby demands a trial by jury for all issues and causes of action of this
Tel (949) 756-9050 . . . Fax (949) 756-9060




                                              12   Complaint to which Plaintiffs have a right to be tried by a jury.
  17702 Mitchell North, Irvine, CA 92614




                                              13
         MADISON LAW, APC




                                              14   Respectfully submitted this __th
                                                                               20   day of May 2020, by:
                                              15                                                 MADISON LAW, APC
                                              16
                                              17                                                 By: /s/ Dixon Gardner
                                              18                                                     Dixon Gardner
                                                                                                     Attorneys for Plaintiffs
                                              19
                                              20
                                              21
                                              22
                                              23
                                              24
                                              25
                                              26
                                              27
                                              28

                                                   ____________________________________________________________________________________
                                                                                            COMPLAINT
                                                                                               -42-
